LEASE




THIS LEASE ("Lease") is made and entered into as of this 1st day of December,
2005 (the "Effective Date") by and between BIG BOULDER CORPORATION, (herein
referred to as "Landlord") and JFBB SKI AREAS, INC., a Missouri corporation,
(herein referred to as "Tenant"),




W I T N E S S E T H:




WHEREAS, Landlord desires to enter into a Lease with Tenant for the Leased
Premises;  and




WHEREAS, Blue Ridge Real Estate Company simultaneously hereto desires to enter
into a Lease with Tenant for additional property known as the “Jack Frost
Lease”; and




WHEREAS, the Parties hereto entered into a Lease dated August 31, 2005 which
Lease Agreement is incorporated herein as though fully set forth at length.




NOW THEREFORE, in consideration of the rents, covenants and conditions herein
set forth, Landlord and Tenant do hereby covenant, promise and agree as follows:




1.

Leased Premises.  Landlord hereby demises unto Tenant and Tenant rents from
Landlord a certain parcel of land containing approximately 109 acres, more or
less, (the "Leased Premises" or “Property”) which premises are located in Kidder
Township, Carbon County, State of Pennsylvania, together with all improvements,
buildings, structures, fixtures, parking lots, now or hereafter situated,
placed, constructed or installed on the Leased Premises, including without
limitation, any additions to, substitutions for, changes in or replacements of,
the whole or any part thereof, and including without limitation, any
improvements constructed by Tenant (collectively, the "Improvements").  The
Leased Premises are shown on Exhibit A which is attached hereto.  The Leased
Premises and the Improvements are collectively referred to herein as the
"Property" or "Leased Premises".




2.

Term And Options To Extend.  




(a)

Initial Term.  The term of this Lease shall be for twenty-eight (28) years
commencing on December 1, 2005 (“Commencement Date”) and ending twenty-eight
(28) years following the Commencement Date (the "Initial Term").




(b)

Definition of "Lease Term".  The phrase "Lease Term," as used in this Lease,
shall mean the Initial Term of this Lease.




3.

Annual Rent  - Additional Rent.  




(a)

Annual Minimum Rent.  Annual minimum rent for the Property (“Minimum Rent”)
shall be Two Hundred Thousand and 00/100 ($200,000.00) Dollars per annum,
payable in consecutive monthly installments of Fifty Thousand and 00/100
($50,000.00)





--------------------------------------------------------------------------------

Dollars beginning on the first day of January, 2006, and continuing on the first
day of February March and April without deduction or set-off, at the office of
the Landlord.  In subsequent years, the entire Minimum Rent shall be paid in
four (4) consecutive monthly payments beginning on the first day of January of
each year.  The amount due each month will be twenty-five (25%) percent of the
total annual Minimum Rent due, adjusted as described in paragraph 3(d).




(b)

Additional Rent.  All amounts which Tenant is required to pay pursuant to this
Lease (other than Annual Rent), together with any fine, penalty, interest and
costs (including but not limited to reasonable attorneys fees and costs) which
may be added for nonpayment or late payment thereof, shall constitute additional
rent (referred to herein as "Additional Rent").  If Tenant fails to pay any
Additional Rent due under this Lease, then Landlord shall have the right to pay
the same and shall have all of the rights, powers and remedies with respect
thereto as are provided herein or by law in the case of nonpayment of Annual
Rent.




(c)

Late Charge.  If any payment of Rent (including, without limitation, all Minimum
Rent and all Additional Rent) or any part thereof to be made by Tenant to
Landlord pursuant to the terms of this Lease is not received by Landlord by the
tenth (10th) day of any month, a late charge of Five Cents ($0.05) for each
dollar so overdue shall be paid by Tenant for the purpose of defraying the
expense incident to handling such delinquent payment.  Nothing herein or in the
imposition or acceptance of a late charge by Landlord shall be construed as a
waiver of any rights of Landlord arising out of any default of Tenant.




(d)

Rent Increase.  The minimum rent shall be increased on January 1st of each year,
beginning January 1, 2007.  The minimum rent shall be increased by the annual
percentage increase in the United States Bureau of Labor Statistics, Consumer
Price Index for Urban Wage Earners and Clerical Workers, All Items,
Philadelphia, Pennsylvania—New Jersey (2002-2004 = 100) as of October 31 of each
year times the prior years annual minimum rent.  Each year’s rent increase shall
not exceed four (4%) percent of the prior year’s minimum annual rent.




(e)

Net Lease.  All Annual Rent and Additional Rent under this Lease is absolutely
net to Landlord.  All taxes, insurance, maintenance, repairs, including
structural repairs and replacement of HVAC systems assessments and other charges
assessed, levied or applied on, against or with respect to the Property, any
part thereof, or with respect to the use and/or operation of the Property shall
be borne and paid by Tenant.




4.

Real Estate Taxes.  




(a)

Payment.  Commencing on the Effective Date, Tenant shall pay all ad valorem real
estate taxes and assessments attributable to the Property ("Taxes") on or before
the date that such Taxes are due.  Tenant’s tax share shall be the sum of (i)
that percentage of real estate taxes which is equal to the ratio of the land
area leased by Tenant to the total land of the Landlord for which the premises
are a part of, and (i) the real estate taxes imposed as a result of the
improvements on the premises.  As of the date hereof, the parties hereto agree
that the percentage for purposes of (i) hereinabove is one hundred percent
(100%).  Tenant shall pay Landlord the amount of real estate taxes within
twenty-five (25) days after Tenant receives a





--------------------------------------------------------------------------------

statement from Landlord indicating the amount of real estate taxes to be paid by
Tenant, unless Tenant shall object to such calculation by Landlord, then
Landlord and Tenant shall mutually agree upon the amount of real estate taxes to
be paid by Tenant and Tenant shall pay Landlord such amount within ten (10) days
after such agreement.  Tenant's liability for Taxes shall be prorated for the
years in which this Lease commences and terminates based on the number of days
Tenant occupies the Leased Premises during such years.  




(b)

Challenge.  Should either Landlord or Tenant initiate proceedings to contest the
validity or amount of any Taxes levied against the Property, the other party
will cooperate in such proceedings and should such proceedings be successful,
Tenant shall be entitled to any tax refund or future abatement, after deducting
there from payment of all reasonable out-of-pocket expenses incurred by Landlord
in any such proceeding, with any abatement or refund of real estate taxes to be
shared by the Landlord and Tenant in proportion to the adjustment attributable
to the Property, to the benefit of the Tenant, and to other property included in
the same tax bill or assessment lot, retained by the Landlord, to the benefit of
the Landlord.




5.

Condition of Title and the Property.  TENANT ACKNOWLEDGES THAT LANDLORD HAS NOT
MADE ANY REPRESENTATION OR WARRANTY AS TO THE CONDITION, HABITABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR USE OR OTHERWISE WITH RESPECT TO THE PROPERTY, THE
TITLE OR ZONING OF THE PROPERTY, THE STREET OR STREETS, SIDEWALKS, CURBS AND
ACCESS WAYS ADJOINING THE PROPERTY, THE COMMON AREAS, THE SURFACE AND SUBSURFACE
CONDITIONS THEREOF, AND THE PRESENT USES AND NON-USES THEREOF.  Tenant
represents that it has examined the Property, the title thereto, the zoning
thereof, the street or streets, sidewalks, curbs and access ways adjoining them,
the Common Areas, the surface and sub-surface conditions thereof, the physical
condition thereof and the present uses and non-uses thereof, and Tenant accepts
them in the condition or state in which they now are, or any of them now is,
without representation, covenant, or warranty, express or implied, in fact or in
law, by Landlord and without recourse to Landlord, as to the title thereto,
encumbrances thereon, appurtenances, the nature, condition, or usability thereof
or the use or uses to which the same or any part thereof may be put.  Tenant
hereby releases Landlord from and waives any and all claims Tenant now has or
may at any time in the future have with respect to the condition of title and
the Property as of the date of this Lease.




6.

Insurance.







(a)

Liability Insurance.  Tenant shall maintain, from the Effective Date of this
Lease and during the entire term of this Lease and any extension thereof, a
commercial general liability policy of public liability and property damage
insurance insuring the Property against any and all claims for personal injury,
including property damage in, on or about the Leased Premises with a combined
single limit per occurrence of not less than Ten Million  ($10,000,000.00)
Dollars, provided, however, if the premium for the liability insurance hereunder
shall exceed six percent (6%) of the average total gross revenues of the last
three ski seasons of Tenant, then Tenant shall maintain an amount of liability
insurance which Five Hundred Thousand ($500,000.00) Dollars of premium would
purchase or 6% of the gross





--------------------------------------------------------------------------------

revenues whichever is greater.  Such policy shall name Landlord and Landlord's
mortgagee, if any, (and any Leasehold Mortgagee at its request) as additional
insured, and shall contain a clause that the insurer will not cancel or change
the insurance without first giving Landlord, Landlord's Mortgagee, or any
Leasehold Mortgagee, thirty (30) days prior written notice.  The deductible on
the aforesaid policy shall be no less than Twenty-Five Thousand ($25,000.00)
Dollars.  The insurance company of Tenant shall be rated A or better on the A.
M. Best rating and shall be a company doing business in Pennsylvania.  The
primary limit for the policy shall be One Million Dollars at all times.  The
excess limit shall be Nine Million Dollars.  All policies shall be on an
occurrence basis not on a claims made basis.  All policies shall name Landlord
or Landlord's Mortgagee as an additional insureds.  All policies shall name any
Planned Community, Homeowner's Association, Condominium Project or Condominium
Association whose property is effected by this Lease or any easements, rights of
way, roads, or utilities rights in favor of Tenant as additional insured.  All
changes in coverage, limits and/or carriers are to be approved by Landlord at
least sixty (60) days prior to any change.




(b)

All-Risk Insurance.  Tenant shall maintain, from the Effective Date of this
Lease and during the entire term of this Lease and any extension thereof, a
policy of “causes of loss – special form” all-risk property damage insurance
upon the Improvements in an amount equal to the full replacement value of the
Improvements above the foundation walls.  The policy of insurance pursuant to
this Section 6(b) shall insure and be payable to Tenant and shall provide for
release of insurance proceeds to Tenant for restoration of loss.  Such policy
may also name Landlord, Landlord's mortgagee, or any Leasehold Mortgagee, upon
its request, as an additional insured as its interest may appear, by standard
mortgagee clause if obtainable.  If any Leasehold Mortgagee is named as an
additional insured, such policy or policies shall provide that the policy will
not be canceled except after thirty (30) days written notice to the Leasehold
Mortgagee.  




(c)

All risk and/or property insurance provided by Tenant shall be considered "Fire
Legal" Liability.  Tenant shall specifically provide Three Million Dollars in
limit coverage for the Ski Lodge and Rental Shop.  All policies shall be on an
occurrence basis not on a claims made basis.  All policies shall name Landlord
and Landlord's Mortgagee as additional insureds.  The insurance company of
Tenant shall be rated A or better on the A.M. Best rating and shall be a company
doing business in Pennsylvania.  A deductible of no less then Twenty-Five
 Thousand ($25,000.00) Dollars shall be required on the policy.




(d)

Every policy set forth above in section a, b and c above shall provide Terrorist
coverage.




(e)  

General.  




(1)

The insurance coverages required hereunder shall be carried with an insurance
company or companies licensed to do business in the State of Pennsylvania.  Such
insurance may be carried under a blanket policy or policies covering other
liabilities and locations of the Tenant.  On or before December 15 of each year,
Tenant shall furnish Landlord evidence to indicate that the foregoing insurance
is in full force and effect and that the premiums therefor have been paid and
all renewal policies shall be delivered to Landlord within ten (10) days after
receipt of same by Tenant.





--------------------------------------------------------------------------------




(f)

Tenant shall maintain Liquor Liability Insurance in an amount of no less than
One Million Dollars ($1,000,000.00), which insurance shall name Landlord as an
additional insured.




7.

Representations, Warranties and Covenants of Tenant.  Tenant represents,
warrants and covenants to Landlord that:




(a)

Tenant is a Missouri corporation duly organized and in good standing in the
state of its incorporation, which has duly qualified as a foreign corporation in
the State of Pennsylvania.  Tenant is a wholly-owned subsidiary of Peak Resorts,
Inc., a Missouri corporation.  Tenant has the legal power, right and authority
to enter into this Lease and the instruments to be executed by Tenant pursuant
to this Lease, and to consummate the transactions contemplated hereby.




(b)

BBJF LQ, Inc.  is a Pennsylvania corporation duly organized and in good standing
in the state of its incorporation.  BBJF LQ, Inc.  is a wholly-owned subsidiary
of Tenant.  Tenant has the legal power, right and authority to enter into this
Lease and the instruments to be executed by Tenant pursuant to this Lease, and
to consummate the transactions contemplated hereby.




(c)

All requisite action has been taken by Tenant in connection with Tenant's
execution of this Lease and the instruments to be executed by Tenant pursuant to
this Lease, and the consummation of the transactions contemplated hereby.




(d)

The individuals executing this Lease and the instruments to be executed by
Tenant pursuant to this Lease on behalf of Tenant have the legal power, right
and actual authority to bind Tenant to the terms and conditions of this Lease
and such instruments.




8.

Landlord's Representations and Warranties.  Landlord represents, warrants and
covenants to Tenant that:




(a)

Landlord has the legal power, right and authority to enter into this Lease and
the instruments to be executed by Landlord pursuant to this Lease, and to
consummate the transactions contemplated hereby.




(b)

All requisite corporate action has been taken by Landlord in connection with
Landlord's execution of this Lease and the instruments to be executed by
Landlord pursuant to this Lease and the consummation of the transactions
contemplated hereby.




(c)

The individuals executing this Lease and the instruments to be executed by
Landlord pursuant to this Lease on behalf of Landlord, have the legal power,
right and actual authority to bind Landlord to the terms and conditions of this
Lease and such instruments.




(d)

Neither the execution of this Lease nor the consummation of the transactions
contemplated hereby shall result in a breach of or constitute a default under
any





--------------------------------------------------------------------------------

agreement, document, instrument, or other obligation to which Landlord is a
party or by which Landlord may be bound, or under any law, statute, ordinance,
rule, governmental regulation or any writ, injunction, order or decree of any
court or governmental body, applicable to Landlord or to the Property or result
in the acceleration of any encumbrance pertaining to the Property.




(e)

Except as provided on Exhibit B, there is no claim, action, litigation,
arbitration, material dispute or other proceeding pending against Landlord which
relates to the Property, the Leased Premises or the transactions contemplated
hereby except as disclosed in writing to Tenant and, to Landlord's actual
knowledge, there is currently no governmental investigation, threatened
litigation or arbitration proceedings to which Landlord is, or would be, a party
which relates or would relate to the Property or the Leased Premises.




(f)

No attachments, execution proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings are pending or
threatened against Landlord nor are any of such proceedings contemplated by
Landlord.




(g)

There are no pending or, to Landlord's actual knowledge, contemplated
condemnation or annexation proceedings affecting the Property or the Leased
Premises or any part thereof.




(h)

Landlord has not received any notice of any violations, and to Landlord's actual
knowledge, without inquiry, the Property and the Leased Premises is not in
violation of any federal, state or local law, ordinance or regulation relating
to Hazardous Materials ("Hazardous Materials"), industrial hygiene or the
environmental conditions on, under or about the Property or the Leased Premises
including, but not limited to, soil and ground water condition except as
provided on Exhibit "N".  Hazardous Materials shall mean any flammable
explosives, radioactive materials, hazardous wastes or substances, toxic wastes
or substances and other related materials including without limitation any
substances defined as or included in the definition of "hazardous substances",
"hazardous wastes", "hazardous materials" or "toxic substances" under any
applicable federal, state or local laws or regulations.  




(i)

Landlord has not received any notice of any violation, and to Landlord's actual
knowledge, without inquiry, the Property and the Leased Premises are not in
violation of any law, ordinance, regulation, order or requirement applicable to
the Property or the Leased Premises including without limitation, requirements
imposed under any recorded covenants, conditions, restrictions, easements or
other rights affecting the Property or the Leased Premises.




(j)

Landlord shall not, after the execution hereof, either voluntarily or by
operation of law, allow any lien or encumbrance to be placed of record against
all or any portion of the Property or the Leased Premises or otherwise burden or
cloud title to the Property or the Leased Premises if such lien or encumbrance
would interfere with Tenant’s operation as a ski resort.




(k)

There being no leases of the Property existing, Landlord shall not, after the
execution hereof and while Tenant is not in default under this Lease, enter into
any new leases for the Property or any portion thereof, or otherwise grant or
convey any interest or occupancy





--------------------------------------------------------------------------------

right to any party other than Tenant, without first receiving Tenant's prior
written consent, which consent may be granted or withheld in Tenant's sole and
absolute discretion, except for leases, interest or occupancies associated or
related to Landlord's developments.




(l)

Prior to the Commencement Date, Landlord shall not make any further additions or
modifications to the Property other than normal maintenance and repair and
except for additions or modifications in conjunction with Landlord's
developments.




(m)

Landlord is a duly constituted and validly existing corporation under the laws
of the State of Pennsylvania, duly qualified to do business in the state in
which the property is located, and has the full power to carry out the
transactions contemplated by this Lease.




(n)

It is not necessary, under applicable law, that the Lease and/or a "short form"
of lease be recorded for the Lease to be effective.




(o)

This Lease does not violate or conflict in any way with the terms of any other
lease applicable to the Property or the terms of any reciprocal operating
agreement, cross easement agreement, restrictive covenants, or any other
document.




9.

Repairs and Maintenance.  




(a)

Throughout the Term, Tenant, at its sole cost and expense, shall make or cause
to be made all necessary or appropriate repairs, or replacements and renewals as
may be required to maintain the Property in a good condition (collectively,
"Repairs" and the making of any Repairs being hereafter referred to as
"Repair").  All Repairs shall be performed in a good, substantial and
workmanlike manner.  Repair shall include but not be limited to all structures
and in ground infrastructure on, in or under the Property including structural
repairs and replacements to (i.e., roof, HVAC) wells, water lines, sewage lines,
utility lines.  If Landlord for its own exclusive use takes over the operation
of any wells on the Property, then Landlord shall be solely responsible for the
cost of repairs or replacement of such wells.




(b)

Landlord shall not be required to furnish any services or facilities or to make
any Repairs in, under, on or about the Property or any part thereof, Tenant
hereby assumes the full and sole responsibility for all Repairs to, and for the
condition, operation, maintenance and management of, the Property as of the
Effective Date and through and during the Term.




(c)

Tenant’s contractors shall, prior to the commencement of their work and not
later than ten (10) days after the execution of their respective contracts but
before any work is done on the Property, file stipulations against lien, which
waivers shall be effective to preclude the filing of any mechanic’s liens on
account of the work to be performed by any of Tenant’s contractors,
subcontractors or materialmen.  Upon payment to each contractor, subcontractor,
or materialman, a waiver of liens shall be signed by each, providing proof of
payment for services or materials furnished to the Property.




10.

Development of the Property.   








--------------------------------------------------------------------------------

(a)

Scope of Development.   Tenant will initially improve the Property by
constructing improvements necessary for the operation of a ski resort on the
Property, the scope of which shall be determined by Tenant after approval of
Landlord.  Tenant shall deliver to Landlord a scope or plan of improvement for
review by Landlord.  Landlord shall review and approve or disapprove of the
Tenant's proposal within 45 days of submission of same by Tenant to Landlord.
 Tenant shall perform all Improvements in compliance with all applicable laws.
 To the extent that Tenant commences any improvements, Tenant shall complete it
with reasonable diligence and within a reasonable period.  Tenant shall pay for
all Improvements when and as required by the parties that perform such
improvements.  Tenant shall timely obtain and promptly deliver to Landlord all
approvals and permits necessary or appropriate for any improvements.  All
Improvements that Tenant constructs on the Property shall become part of the
Property.




(b)

Plans and Specifications.  To the extent that Tenant obtains plans and
specifications or surveys (including working plans and specifications and
“as-built” plans and specifications and surveys) for any improvements, Tenant
shall promptly give Landlord a copy, subject to the terms of any agreement
between Tenant and the applicable architect, engineer, or surveyor.  Tenant
shall exercise reasonable efforts to cause its agreements with such
professionals to permit these deliveries, which are for Landlord’s information
only except to the extent, if any, this Lease otherwise expressly states.




(c)

Applications and Filings.   Upon Tenant’s request, Landlord shall, without cost
to Landlord, promptly join in and execute any application or filing as Tenant
may from time to time request, provided that: (1) such application or filing is
in customary form and imposes no material obligations (other than obligations
that are ministerial in nature or merely require compliance with law) upon
Landlord; and (2) no uncured Event of Default exists.




(d)

Other Cooperation with Approvals.   Promptly upon Tenant’s request and without
charge to Tenant, Landlord shall furnish all information in its possession that
Tenant shall reasonably request and that is required in connection with the
filing and prosecution of any applications and filings.




(e)

Landlord Nonappearance.   Landlord shall not appear in opposition to any action
or application brought, sought, or defended by Tenant before any Government
agency arising out of any application or filing consistent with this Lease.




(f)

Tenant Nonappearance.  Tenant shall not appear in opposition to any action or
application brought, sought or defended by Landlord before any Governmental
agency arising out of any application or filing consistent with this Lease, or
the development by the Landlord of other properties of Landlord, nor will Tenant
interfere with Landlord’s development plans in any way.




11.

Utilities.  




(a)

Landlord covenants and agrees that, as of the Effective Date, propane, electric,
telephone, water and sewer are available to the Leased Premises, in terms of





--------------------------------------------------------------------------------

infrastructure availability, subject to the Tenant being responsible for any
connection, installation or activation costs associated with obtaining such
utilities services from the vendors involved; provided, further, Tenant shall
pay as additional rent all water and sewer charges assessed against it by
Landlord, or their assigns.  These assessments will include Tenant’s share of
reserve costs for future Improvements, repair and maintenance of the water and
sewer facilities.  These costs will be assessed pursuant to the proposed Water
Agreement between Big Boulder Corporation, Midlake Homes Homeowner Associations,
Blue Heron Homeowners Association and Laurelwoods Homeowners Association and
others, which agreement may be modified.  Tenant acknowledges receipt and
approval of said proposed Agreement.




(b)

Landlord operates, through its subsidiaries, a sewage treatment plant.  Landlord
shall retain the right to discharge, at no cost to Landlord, the effluent of the
sewage treatment plant on the Property by discharging the effluent onto the
Property at any time, including the ski season, by connecting said effluent to
the snow-making facilities of Tenant and discharging the effluent through the
snow-making facilities of Tenant.  Tenant will cooperate with Landlord or any of
its subsidiaries to comply with D.E.P. regulations for the discharge of the
effluent onto the Leased Premises.




12.

Governmental Regulations.  Tenant shall observe and comply with all
requirements, rules, orders and regulations of the federal, state and municipal
governments or other duly constituted public authority affecting the Property,
whether now existing or existing in the future.  Tenant shall have the right,
however, to contest in good faith, without cost to Landlord, the validity or
application of any such rule, order or regulation required to be complied with
by Tenant in accordance with the foregoing, and may postpone compliance
therewith so long as such contest does not subject Landlord to criminal
prosecution for non-compliance therewith and further provided Tenant promptly
pays all fines, penalties and other costs imposed on Landlord as a result of
such non-compliance by Tenant  Provided, nothing contained herein shall
interfere with or inhibit progress of any of Landlord's development plans.
 Landlord will cooperate with Tenant in connection with any such contest at no
cost to Landlord.




13.

Exculpation.  Anything to the contrary in this Lease notwithstanding, the
covenants contained in this Lease to be performed by Landlord shall not be
binding personally, but instead, said covenants are made for the purpose of
binding only the fee simple estate which Landlord owns in the Leased Premises.




14.

Damage and Destruction.  




(a)

Obligation to Rebuild.  In the event that, at any time during the Lease Term,
the Improvements located on the Property shall be damaged or destroyed
(partially or totally) by any casualty Tenant shall, at its expense, promptly
and with due diligence, repair, rebuild and restore the same, as nearly as
practicable, to the condition existing just prior to such damage or destruction,
provided the repaired, rebuilt or replaced premises will have a value not less
than its value of the damaged or destroyed structures just prior to said loss.




(b)

No Release of Tenant’s Obligations.  No destruction of, or damage to the
Property or Improvements, or any parts thereof, by fire or any other cause shall
permit Tenant to





--------------------------------------------------------------------------------

surrender or terminate this Lease or shall relieve Tenant from its obligations
to pay full Annual Rent and Additional Rent under this Lease or from any of its
other obligations under this Lease, and Tenant waives any rights now or
hereafter conferred on it by statute or otherwise to quit or surrender this
Lease or the Property or any suspension, diminution, abatement or reduction of
rent on account of any such damage or destruction.




15.

Eminent Domain.  




(a)

Improvements/Ingress and Egress.  In the event that the points of ingress and
egress to the public or private roadways serving the Property, shall be
materially impaired by a public or quasi-public authority for a period of ten
(10) consecutive days during the ski season, so as to render, in Tenant's
reasonable discretion, the Leased Premises unsuitable for its intended purpose,
Tenant shall have the option to terminate this Lease as of the date Tenant shall
be deprived or denied thereof.  In the event that more than ten percent (10%) of
the Improvements or the parking areas on the Property shall be expropriated by
public or quasi-public authority, Tenant shall have the option to terminate this
Lease as of the date Tenant shall be dispossessed from the part so expropriated
by giving written notice to Landlord of such election so to terminate within
ninety (90) days from the date of such dispossession.




(b)

Restoration.  In the event of an expropriation of any portion of the
Improvements or the parking areas on the Leased Premises, and if this Lease
shall not be terminated as provided above, this Lease shall continue as to that
portion of the Leased Premises which shall not have been expropriated or taken,
and Tenant shall, subject to available condemnation proceeds, promptly and with
due diligence, restore the affected portion of the Improvements, as nearly as
practicable, to a complete unit of like quality and character as existed just
prior to such expropriation.  




(c)

Termination.  In the event this Lease shall be terminated pursuant to this
Section 15, any Annual Rent, Additional Rent and any other charges paid in
advance with respect to a period after the effective date of termination shall
be refunded to Tenant.  Nothing herein contained shall be construed as
preventing Tenant from being entitled to any separate award made to Tenant for
the taking of any personal property, inventory or trade fixtures of Tenant, or
from claiming its award directly against the condemnor.




(d)

Condemnation Award  -  Lease Not Terminated.  In the event of a condemnation of
any portion of the Improvements and if this Lease is not terminated, Tenant
shall be entitled to that portion of the award paid by the condemning authority
(after payment of expenses incurred in connection with collecting the same)
attributable to that portion of the condemned Improvements made by or on behalf
of Tenant plus the costs of restoring the remaining portion of the Improvements.




(e)

Condemnation Award  -  Lease Terminated.  In the event of a condemnation and
this Lease is terminated as herein provided, the award paid by the condemning
authority (after payment of expenses incurred in connection with collecting the
same) shall be allocated as follows:








--------------------------------------------------------------------------------

(1)

First, to the extent the award is allocable to the Improvements made by or on
behalf of Tenant and/or the leasehold estate under this Lease, an amount shall
be paid to the Leasehold Mortgagee, such amount not to exceed the balance due on
any note secured by the Leasehold Mortgage or the amount of the value of
Tenant’s leasehold estate in the Property as of the date of the condemnation;
and




(2)

Second, to Tenant in an amount equal to the value of Tenant’s leasehold estate,
if any, as determined in the proceeding involved with the condemnor, in the
Property as of the date of the condemnation less the amount received by Tenant
under Section 15(e)(1) above; and




(3)

Third, the Landlord shall receive the balance of the award.




16.

Use, Assignment and Subletting.  




(a)

Use.  The Property and the Leased Premises shall be used as a ski resort and any
use related directly thereto.  The Property and the Leased Premises may not be
used for other purposes, including conventions, concerts, entertainment
performances of any nature, markets of any sort, or similar activities without
compliance with any applicable governmental permits and/or approvals; and
without the prior, written consent of the Landlord, which may be withheld in
Landlord's sole discretion, provided, however, Tenant shall be able to annually
hold the Blues Festival, Irish Festival and the Arts and Crafts Festival.




(1)

Assignment.  During the Lease Term, this Lease may be assigned or subleased only
if the conditions set forth in Section 16(a)(1)(a)-(d) have been satisfied in
Landlord’s reasonable determination or waived by Landlord.  Landlord shall make
such determination within thirty (30) days of Landlord’s receipt of information
reasonably necessary to make such determination.




a.

Tenant is not in default under the Lease, or any default will be cured by the
Tenant of the proposed assignee or subtenant as a condition of the approval;




b.

The proposed assignee or subtenant (or its principals) has demonstrated
expertise in owning and operating property similar in character and size and
operation to the Property, as measured against the operations of the Property by
the Tenant for the three lease years preceding the proposed assignment;




c.

The proposed assignee or subtenant (or its principals) shall have the ability to
meet all the financial conditions of the Lease; and




d.

Proof that any Leasehold Mortgage referred to in Section 22 shall be fully paid,
satisfied and/or assumed by the Tenant and/or proposed assignee or subtenant (or
its principals) in a manner which will assure that the Tenant’s fee simple
interest will be encumbered only in a manner consistent with the provisions of
this Lease applicable to the Tenant immediately before the proposed assignment.








--------------------------------------------------------------------------------

In the event that conditions (a)-(d) above have been either satisfied in
Landlord’s reasonable determination or waived by Landlord, then immediately upon
the assignee’s assumption of all of Tenant’s obligations under this Lease,
Tenant shall be released from all liability under this Lease accruing on or
after the date of such assignment.  The foregoing release shall be effective
upon the date of the assignment, but Landlord agrees to provide written evidence
thereof reasonably requested by Tenant.  No sublease by Tenant shall affect any
obligations of Tenant or rights of Landlord under this Lease, all of which shall
continue in full force and effect notwithstanding any Sublease.  If Tenant
agrees to assign this lease and enters into an Agreement of Assignment of this
Lease, then Landlord shall be provided a copy of said Agreement and shall have
fifteen (15) days from the receipt of the Agreement to exercise the right to be
the assignee under said Agreement upon the same terms and conditions as set
forth in such Agreement.  If the Landlord notifies the Tenant of its intention
to exercise this first right of refusal, its notice, together with the
underlying proposed Agreement of Assignment, shall constitute an Agreement of
Assignment.  If Landlord does not exercise this right within said fifteen (15)
days, then Landlord shall have waived said right of refusal, except as to future
assignment by the Assignee.




(b)

Assignment and Subleasing. Without the prior consent of Landlord, Tenant shall
have the right from time to time during the Lease Term, to mortgage this Lease
and the leasehold estate hereby created.  The execution and delivery of a
mortgage shall not be deemed to constitute an assignment or transfer of this
Lease nor shall the holder of any mortgage, as such, be deemed an assignee or
transferee of the Lease so as to require such holder to assume the performance
of any of the covenants or agreements on the part of Tenant to be performed
hereunder, except to the extent provided in Section 22.  Promptly after
execution and delivery of a mortgage, Tenant shall send to Landlord a copy of
all relevant documentation delivered in connection therewith.  In the event of a
sublease or mortgage by Tenant pursuant to this paragraph, Tenant shall remain
liable and responsible under this Lease.  Tenant shall notify Landlord of the
identity of any mortgagee, but Tenant's failure to so notify the Landlord shall
not be deemed a default under this Lease, provided, however, that any benefits
of Section 22 to the Leasehold Mortgagee shall not be deemed effective until the
Tenant shall notify the Landlord of the identity of any mortgagee.  Any mortgage
of Tenant’s interest under this Lease without notification to Landlord shall not
be effective as to Landlord and Landlord shall not be bound thereby until
receipt of such notification.   




17.

Tenant’s Compliance with Covenants and Restrictions.  Tenant covenants that,
during the term of this Lease and any extension thereof, it shall comply with
the covenants and restrictions of record affecting the Property.  Landlord
covenants that Landlord will not enter into any agreement imposing covenants and
restrictions of record affecting the Property unless Landlord obtains Tenant's
prior written approval except those already described to Tenant in Landlord's
existing and proposed development plans shown to Tenant or those necessary for
Landlord's development projects.  




18.

Ingress and Egress.  Landlord is the owner of Big Boulder Drive which provides
access  to the Property.  Tenant shall pay its proportionate share of the
expenses for snow removal, road maintenance and road repair of all access roads
to the Property including Big Boulder Drive.  The proportionate share of said
expenses shall be as determined by Landlord.  





--------------------------------------------------------------------------------

Tenant shall also pay its proportionate share of a reserve for future road
maintenance, repair and road improvements.  A proposed Agreement for allocation
of costs has been provided to Tenant.  Tenant acknowledges receipt and approval
of said Agreement.  Tenant shall be responsible for the repair, replacement and
maintenance of all parking areas on the Property, or off the Property utilized
by Tenant.




19.

Liquidated Damages.  




(a)  Tenant shall have the right to terminate this lease at any time after April
1, 2009.  Tenant shall exercise this right by delivering written notice to
Landlord via United States Post Office first class mail and certified mail,
return receipt requested.  The date postmarked on the envelope addressed to
Landlord shall constitute the “termination date”.




                        In the event that Tenant exercises this right to
terminate prior to May 1 of any year, then Tenant shall pay to Landlord all
accrued rent through the termination date and liquidated damages equal to Two
Hundred Thousand and 00/100 Dollars ($200,000.00).




In the event that Tenant exercises this right to terminate between May 1 and
August 1 of any year, then Tenant shall pay to Landlord all accrued rent through
the termination date and liquidated damages equal to Three Hundred Thousand and
00/100 Dollars ($300,000.00).




In the event that Tenant exercises this right to terminate after August 1 of any
year, then Tenant shall pay to Landlord all accrued rent through the termination
date and liquidated damages equal to Four Hundred Thousand and 00/100 Dollars
($400,000.00).  All payments due by Tenant will be within (60) days of the
termination date.




Landlord and Tenant have agreed to the liquidated damages herein set forth in
order to avoid extended litigation following a termination by Tenant,
recognizing that Landlord’s actual damages in such event are not susceptible to
precise calculation and acknowledgement that the liquidated damages herein set
forth constitute fair and equitable compensation to Landlord in such event.  




(b)

Landlord shall have the right to terminate this lease at any time.  Landlord

shall exercise this right by delivering written notice to Tenant via United
States Post Office first class mail and certified mail, return receipt
requested.  The date postmarked on the envelope addressed to Tenant shall
constitute the “termination date”.




In the event Landlord exercises this right to terminate prior to December 1,
2010, then Landlord shall pay to Tenant liquidated damages in the amount of
Seven Hundred Fifty Thousand and 00/100 Dollars ($750,000.00).




In the event Landlord exercises this right to terminate after December 1, 2010,
then Landlord shall pay to Tenant liquidated damages in the amount of Five
Hundred Thousand and 00/100 Dollars ($500,000.00).








--------------------------------------------------------------------------------

In addition to the above, Landlord shall pay to Tenant the depreciated value as
of the termination date of all Improvements made by Tenant which were approved
by Landlord.  The depreciation value shall be the value of the Improvement less
the depreciation as agreed upon by Landlord and Tenant prior to the Improvement
being erected or placed in service.  Depreciation of the assets shall be by
means of straight-line depreciation of the value of the assets over a period of
time agreed to by Landlord and Tenant prior to the erection of the asset or the
asset being placed in service.




All payments due by Landlord under this paragraph will be paid to Tenant within
sixty (60) days of the receipt by Landlord of the statement of depreciated value
of Improvements received by Landlord from Tenant.




Landlord and Tenant have agreed to the liquidated damages herein set forth in
order to avoid extended litigation following a termination by Tenant or
Landlord, recognizing that Landlord’s or Tenant's actual damages in such event
are not susceptible to precise calculation and acknowledgement that the
liquidated damages herein set forth constitute fair and equitable compensation
to Landlord or Tenant in such event.




A termination of this lease shall also act as a termination of the Jack Frost
Lease.  If the Jack Frost Lease is voluntarily terminated by Blue Ridge Real
Estate Company pursuant to Section 19 of said Jack Frost Lease, Tenant shall
have the option of continuing this lease and not having this lease terminated by
Blue Ridge Real Estate Company’s termination.




The provisions of subparagraph 19(b) shall not apply to termination of the Lease
as a result of Tenant's breach of the Lease.




20.

Bankruptcy.  If a petition of bankruptcy or reorganization shall be filed by or
against Tenant, Tenant shall become bankrupt, Tenant shall make a general
assignment for the benefit of creditors, Tenant shall admit in writing its
inability to pay its debts as they become due, or in any proceeding based upon
the insolvency of Tenant, a receiver or trustee of all of the property of Tenant
shall be appointed and shall not be discharged within ninety (90) days after
such appointment, then Landlord may terminate this Lease by giving written
notice to Tenant of its intention to do so; provided, however, neither
bankruptcy, insolvency, reorganization, an assignment for the benefit of
creditors nor the appointment of a receiver or trustee shall affect this Lease
or permit its termination so long as the covenants on the part of Tenant to be
performed shall be timely performed by Tenant, or someone claiming under it.




21.

Covenant of Title.  




(a)

Quiet Enjoyment.  Landlord covenants, represents and warrants that it has full
right and power to execute and perform this Lease and to grant the estate
demised herein and that Tenant, on payment of the Annual and Additional Rent and
performance of the covenants and agreements hereof, shall peaceably and quietly
have, hold and enjoy the Leased Premises and all rights, easements,
appurtenances and privileges belonging or in any way appertaining thereto during
the Lease Term without molestation or hindrance of any person whomsoever, and
if, at any time during the term hereby demised the title of Landlord shall fail
or it be discovered





--------------------------------------------------------------------------------

that its title shall not enable Landlord to grant the term hereby demised, and
if Landlord fails to commence the cure of such defect promptly following notice
from Tenant and thereafter diligently prosecutes the same to completion, then
Tenant shall have the option, at Landlord’s expense, to correct such defect or
if such defect is not reasonably subject to cure, to annul this Lease.




(b)

Evidence of Title.  Landlord further covenants, represents and warrants that it
is seized of an indefeasible estate in fee simple or has a good and marketable
title to the Property (including, without limitation, the Leased Premises), free
and clear of any liens, encumbrances, restrictions and violations (or claims or
notices thereof), except public utility or private utility easements and
covenants and restrictions of record not impairing Tenant's use of the Leased
Premises, real estate taxes and special assessments not yet due and payable, and
the lien of the mortgage or mortgages specifically identified on the attached
Exhibit C.  Landlord shall, without expense to Tenant and within thirty (30)
days after the Effective Date, furnish to Tenant agreements wherein each holder
of any mortgage lien against the Leased Premises shall consent to this Lease and
warrant that Tenant's possession and right of use under this Lease in and to the
Leased Premises shall not be disturbed by such holder unless and until Tenant
shall breach any of the provisions hereof and this Lease or Tenant's right to
possession hereunder shall have been terminated in accordance with the
provisions of this Lease.




22.

Leasehold Mortgage.




(a)

Tenant shall have the unrestricted right at any time and from time to time
without Landlord's consent to mortgage the Property and the Leased Premises,
including the Improvements, and its leasehold interest under this Lease (but not
Landlord's fee interest), subject however to the limitations hereinafter set
forth (including Landlord's prior security interest described in Paragraph 26
(b) below).  Any such mortgage shall be subject and subordinate to the rights of
Landlord hereunder.  A mortgage of the Property and/or Tenant's leasehold
interest under this Lease is herein referred to as a "Leasehold Mortgage," and
the party holding the Leasehold Mortgage (including any affiliate of such party)
the "Leasehold Mortgagee."  




(b)

No Leasehold Mortgagee shall be entitled to enjoy the rights or benefits
mentioned herein, nor shall the provisions of this Lease pertaining to Leasehold
Mortgages be binding upon Landlord, unless Landlord shall have been given
written notice of the name and address of the Leasehold Mortgagee together with
a true and correct copy of the Leasehold Mortgage, the note secured thereby, the
security agreement related to any personal property located on or associated
with the Property, financing statements related to any personal property located
on or associated with the Property, all as related to any obligations to the
Leasehold Mortgage, plus such portions of any loan agreement and/or other
written agreements between the Leasehold Mortgagee and Tenant which pertain to
the direct use, maintenance, and/or operations of the Property; and, during the
Term of the Lease, any modifications or amendments to any of the above
referenced specific documents.




(c)

So long as such Leasehold Mortgage shall remain in effect, the following
provisions shall apply:





--------------------------------------------------------------------------------




(1)

Landlord shall serve a copy of any notice, including a notice of default,
required to be served on Tenant under this Lease upon such Leasehold Mortgagee
at the address provided in the notice referred to in subsection (b) hereof, and
no notice by Landlord to Tenant hereunder shall be deemed to have been duly
given unless and until a copy thereof has been served on the Leasehold
Mortgagee.




(2)

Upon the occurrence of an event of default, Landlord shall take no action to
terminate this Lease without first giving to the Leasehold Mortgagee written
notice thereof and, in the event of a monetary default, a period of fifteen (15)
days after written notice to cure such default, or in the case of a non-monetary
default, a period of ninety (90) days within which either  (i) to obtain
possession of the Leased Premises (including possession by a receiver) or  (ii)
to institute, prosecute and complete foreclosure proceedings or otherwise
acquire Tenant's interest under this Lease, or  (iii) to cure such default.
 Such Leasehold Mortgagee, within ninety (90) days after obtaining possession or
acquiring Tenant's interest under this Lease, (the "Leasehold Mortgage Cure
Period"), shall be required to cure all non-monetary defaults reasonably
susceptible of being cured by such Leasehold Mortgagee; provided, however, that:
  (A) such Leasehold Mortgagee shall not be obligated to continue such
possession or to continue such foreclosure proceedings after such defaults shall
have been cured;  (B) nothing herein contained shall preclude Landlord, subject
to the provisions of this Section, from exercising any rights or remedies under
this Lease with respect to any other default by Tenant;  (C) such Leasehold
Mortgagee shall agree with Landlord in writing to comply during the period of
such forbearance with such of the terms, conditions and covenants of this Lease
as are reasonably susceptible of being complied with by such Leasehold
Mortgagee; and  (D) if a non-monetary default which the Leasehold Mortgagee is
otherwise required to cure pursuant to the provisions of this subparagraph
(c)(4) is not reasonably susceptible to cure within the Leasehold Mortgagee Cure
Period, the Leasehold Mortgagee shall be deemed to be in compliance with the
requirements hereof as long as it has commenced action to cure such default
within the Leasehold Mortgagee Cure Period, and diligently pursues such cure to
completion, provided that it completes the cure of such default within 120 days
 after receiving written notice of default.  For purposes of this Section
22(c)(4), the phrase “non-monetary defaults” shall not apply to any failure of
the Tenant to have undertaken or completed contemplated constructions related to
the Property; or any failure of the Tenant to rebuild any damaged or destroyed
Improvements located on the Property.  Also, for purposes of this Section
22(c)(4), in the event that the Tenant shall have obtained judicial delay or
restriction upon any actions of the Leasehold Mortgagee to enforce any and all
obligations owing to Leasehold Mortgagee, including foreclosing on the Leasehold
Mortgage, or the Tenant shall have sought or been subjected to any bankruptcy
proceedings which include or result in the delay or restriction upon any actions
of the Leasehold Mortgagee to enforce any and all obligations owing to Leasehold
Mortgagee, including foreclosing on the Leasehold Mortgage, then during any
period of such delay or restriction the periods of time referred to in the first
two sentences of this Section 22(c)(4) shall be suspended and shall resume
running upon the expiration of any applicable appeal period in relation to the
court orders and/or expiration periods which are applicable, if such court
orders or expiration dates would permit the Leasehold Mortgagee to proceed with
curing any defaults or foreclosing on the Leasehold Mortgage.    Such Leasehold
Mortgagee may become the legal owner and holder of Tenant's interest under this
Lease by foreclosure or assignment in lieu of foreclosure;





--------------------------------------------------------------------------------

but no third party other than Leasehold Mortgagee shall be entitled to acquire
Tenant’s interest under this Lease by foreclosure or assignment in lieu of
foreclosure unless and until such proposed acquirer or assignee shall have
satisfied the requirements set forth in Section 16(a)(1)(b)-(c).




(d)

In the event of termination of this Lease prior to the expiration of the term,
by reason of any default or for any other reason including, without limitation
any rejection or disaffirmance pursuant to the Bankruptcy Code or pursuant to
any insolvency or other law affecting creditors’ rights but excluding any
termination by reason of condemnation or casualty as provided in Sections 15 and
16 herein or the default of Tenant and the failure to cure such default by the
Leasehold Mortgagee after having notice thereof as provided in subparagraph
(c)(4) above as a result of such bankruptcy proceeding, Landlord shall serve
upon the Leasehold Mortgagee written notice that the Lease has been terminated
together with a statement of any and all sums which would at that time be due
under this Lease but for such termination, and of all other defaults, if any,
under this Lease then known to Landlord.  Such Leasehold Mortgagee shall
thereupon have the option to obtain a new lease in accordance with and upon the
following terms and conditions:




(1)

Upon written request of the Leasehold Mortgagee within sixty (60) days after
service of such notice that the Lease has been terminated, Landlord shall enter
into a new lease of the Leased Premises with such Leasehold Mortgagee, or its
designee, as set forth in clause (2) below.  If the new lease is to be with an
individual or entity other than the Leasehold Mortgagee, as a direct party, then
such individual or entity, as designee of the Leasehold Mortgagee, shall have
satisfied the requirements set forth in Section 16(a)(1)(b)-(d).




(2)

Such new lease shall be effective on the date of termination of this Lease and
shall be for the remainder of the term of this Lease, at the rent and upon all
the agreements, terms, covenants and conditions hereof, including any applicable
rights of renewal.  Such new lease shall require the tenant thereunder to
perform all unfulfilled obligations of Tenant under this Lease which are
reasonably susceptible of being performed by such tenant.  Upon the execution of
such new lease, the tenant named therein shall pay all sums which would at the
time of the execution thereof be due under this Lease but for such termination
and shall pay the reasonable expenses (including but not limited to attorneys’
fees and costs) incurred by Landlord in connection with such defaults and
termination, the recovery of possession of said Leased Premises and the
preparation, execution and delivery of such new lease.  Upon execution and
delivery of such new lease, such tenant shall be entitled to an adjustment in
the amount otherwise owed pursuant to the terms of this paragraph, such
adjustment to be equal to the net income, if any, derived by Landlord from the
Leased Premises during the period from the date of termination of this Lease to
the date of execution of the new Lease.




(3)

Any such new lease shall maintain the same priority as this Lease with regard to
any Leasehold Mortgage affecting the Property or any part thereof or any other
rights, liens or encumbrances thereon.  The provisions of the immediately
preceding sentence shall be self-executing; provided, however, Landlord shall
execute such reasonable documents as are necessary to effectuate the foregoing.








--------------------------------------------------------------------------------

(e)

Except as otherwise provided in this Lease, this Lease may not be modified,
amended, or canceled by the mutual agreement of Landlord and Tenant or
surrendered without the express written consent of the Leasehold Mortgagee.  The
provisions of this Section shall survive the expiration or earlier termination
of this Lease.




(f)

If Landlord and Tenant shall acquire the interest of the other hereunder, this
Lease shall remain outstanding and no merger of the leasehold into the fee
interest shall be deemed to have occurred.




(g)

If any Leasehold Mortgagee shall acquire title to Tenant's interest under this
Lease by foreclosure, assignment in lieu of foreclosure or otherwise, or under a
new lease pursuant to subsection (d) above, the same shall not be deemed to
constitute an assignment or transfer of this Lease or of the leasehold estate
thereby created, and such Leasehold Mortgagee may assign such interest under
this Lease or in such new lease (subject to the terms of Paragraph 16 (a)(i)
regarding assignment) and shall thereupon be released from all liability for the
performance or observance of the covenants and conditions in this Lease or in
such new lease contained on Tenant's or Tenant's part to be performed and
observed from and after the date of such assignment; provided, however, that the
assignee of such Leasehold Mortgagee shall have expressly assumed this Lease or
such new lease and written evidence of such assumption shall have been submitted
to Landlord.




(h)

Landlord acknowledges that as between Landlord and Leasehold Mortgagee, its
nominee or a purchaser at a foreclosure or other sale, this Lease shall not be
deemed to be terminated notwithstanding the rejection of the Lease by Tenant or
its representative in any proceeding under the Bankruptcy Reform Act of 1978
(the "Bankruptcy Code"), as amended, or any other insolvency law, provided that
Leasehold Mortgagee, its nominee or a purchaser at a foreclosure sale confirms
in writing that it is bound by the terms and conditions of the Lease to the same
extent as Tenant named therein.




(i)

Each Leasehold Mortgagee shall be given notice of any litigation, arbitration or
other proceeding relating to this Lease and any dispute between the parties
thereto and shall have the right to intervene in any such litigation,
arbitration or other proceeding, but only to the extent of its interest as
mortgagee, as its interest may appear, and not as a direct party to such
litigation, arbitration or other proceeding.  In any event, each Leasehold
Mortgagee shall receive a copy of any award or decision made in such litigation,
arbitration or other proceeding.







(j)

In the event of default by Tenant in any Leasehold Mortgage, and regardless of
the enforcement of Leasehold Mortgagee's rights thereunder, Leasehold Mortgagee
shall not have the right to remove any property, including any buildings,
equipment or other improvements that constitute its collateral, from the Leased
Premises.  At the termination of this Lease, all such improvements shall be the
property of Landlord.





--------------------------------------------------------------------------------




23.

Indemnifications.  




(a)

Tenant's Obligation.  During the Lease Term, Tenant shall indemnify and save
Landlord, and its agents, employees, successors and assigns, harmless against
all penalties, claims or demands of whatsoever nature arising from Tenant's use
of the Property, except those which shall result, in whole or in part, directly
or indirectly, from the default or negligence of Landlord, its agents,
employees, successors and assigns.




(b)

Survival.  The indemnifications set forth in this Section 23 shall survive the
expiration, cancellation or termination of this Lease.




24.

Defaults.  




(a)

In the event Landlord shall neglect to pay when due any obligations on any
mortgage or encumbrance affecting title to the Leased Premises and to which this
Lease shall be subordinate and with respect to which Tenant does not have an
existing non-disturbance agreement, or in the event Landlord shall fail to
perform any obligation specified in this Lease, or if Landlord shall be in
material default of any representation, warranty, or covenant of Landlord, then
Tenant may, after the continuance of any such default for seven (7) days after
written notice thereof by Tenant to Landlord, pay said principal, interest or
other charges or cure such default, all on behalf of and at the expense of
Landlord and do all necessary work and make all necessary payments in connection
therewith and Landlord shall, on demand, pay Tenant, forthwith, the amount so
paid by Tenant.




(b)

Tenants Default:




Events of Default Defined.  Each of the following events in this Section 24(b)
shall constitute an "Event of Default" under this Lease:




1.

If Tenant shall fail to pay Minimum Rent of any other sum payable to Landlord
hereunder when due and such failure shall continue uncured for more than thirty
(30) days.




2.

A material breach of the provisions of this Lease not described elsewhere in
this Section 24 which shall continue for a period of thirty (30) days after
receipt of specific written notice from Landlord, which notice described in
detail the nature of the breach.




3.

If a receiver or trustee is appointed to take possession of all or substantially
all of the assets of Tenant and such receiver or trustee is not removed within
ninety (90) days.




4.

If Tenant makes a general assignment of a majority of its assets for the benefit
of creditors;








--------------------------------------------------------------------------------

5.

If any bankruptcy, reorganization, moratorium, insolvency, creditor adjustment
or debt rehabilitation proceeds or the like in which Tenant is the debtor
subject of such proceedings are instituted under any state or federal law by
Tenant, and/or are commenced against Tenant and are not dismissed within ninety
(90) days after commencement;




6.

If levy, execution, or attachment proceedings or other process of law are
commenced upon, on or against substantially all of Tenant's assets, and such
proceedings are not dismissed or stayed within ninety (90) days after
commencement, and no action is then pending for dismissal or stay thereof, or




7.

If a liquidator, receiver, custodian, sequester, conservator, trustee, or other
similar judicial officer is applied for by Tenant or appointed for Tenant, and
such appointment shall not have been vacated within ninety (90) days.




8.

If Tenant shall assign or sublet, or execute any document purporting to assign
or sublet, any interest under this Lease in violation of Section 16 hereof; or




9.

If Tenant shall fail to vacate or surrender the Leased Premises to Landlord upon
the expiration of the Term as provided in this Lease.




(c)

Remedies of Landlord.

Landlord may, at any time after the occurrence of an Event of Default, and in
addition to all other available legal or equitable rights and remedies, elect
any one or more of the following remedies (provided that if Tenant shall cure
any Event of Default prior to Landlord's commencement of any available remedy
therefore, then only in such event Landlord shall not exercise any remedies with
respect to such Event of Default):




1.

Landlord shall be entitled to all current rent due plus the liquidated damages
provided in paragraph 19 (a) plus all other monies then due under the terms of
this Lease.




2.

Landlord may, on a date specified by written notice to Tenant, which date must
be at least ten (10) days after delivery of such notice, enter upon and
repossess the Leased Premises by summary proceedings, ejectment or otherwise,
and dispossess Tenant and remove Tenant and all other persons and property from
the Leased Premises and have, hold and enjoy the Leased Premises and the rents
and profits therefrom.




3.

Except as otherwise provided, all rights and remedies of Landlord enumerated in
this Section 24 shall be cumulative, and none shall exclude any other right or
remedy allowed by law.




4.

In addition to the other remedies provided in this Lease, Landlord shall be
entitled to seek an injunction restraining a material violation or attempted
material violation of any of the covenants, agreements or conditions of this
Lease by Tenant.








--------------------------------------------------------------------------------

5.

Upon termination of this Lease, or when required pursuant to Section 24 of this
Lease, Tenant shall surrender possession and vacate the Leased Premises
immediately and deliver possession thereof to Landlord, and Tenant hereby grants
to Landlord full and free license following termination of this lease to enter
into and upon the Leased Premises in such event without process of law and to
repossess the Leased Premises, and to expel or remove Tenant and any others who
may be occupying or within the Leased Premises, and to remove any and all
property therefrom, in accordance with this Lease and at law.




6.

The provisions of paragraph 22 pertaining to default shall apply to the
provisions of this paragraph if a Leasehold Mortgage of Tenant is in effect at
the time of default.




25.

Hazardous Material.  




(a)

Landlord's Representations.  Landlord represents that, to the best of its actual
knowledge, without inquiry, and except as disclosed below or set forth on
Exhibit "N", there are not now nor have there been any Hazardous Materials (as
defined below) used, generated, stored, treated or disposed of on the Property
in violation of applicable governmental regulations.  Landlord's representations
to Tenant under this Section shall survive the cancellation or termination of
this Lease.




(b)

Tenant's Representations.  Tenant warrants and agrees that it will not use,
maintain, generate, store, treat or dispose of any Hazardous Materials in or on
the Property in violation of applicable governmental regulations.  Tenant hereby
indemnifies Landlord from and against any loss, liability, claim or expense,
including, without limitation, cleanup, engineering and reasonable attorneys
fees and expenses that Landlord may incur by reason of any investigation or
claim of any governmental agency or third party for any actions taken by Tenant,
its agents, licensees, subtenants, concessionaires, contractors or employees at
the Property during the term of this Lease in violation of the above covenant.
 Tenant's indemnity to Landlord under this paragraph shall survive the
cancellation or termination of this Lease.  




(c)

Affirmative Obligations.  At any time prior to the Commencement Date , Tenant
(or Tenant's contractor) may inspect the Property and the nearby surrounding
property for the presence of Hazardous Materials.  If Hazardous Materials are
discovered on the Property or any of the nearby surrounding property beyond the
levels which may require investigation and/or remediation under applicable
environmental laws, Landlord may, at its sole cost and expense, remedy and
cleanup such problem in accordance with all applicable governmental regulations.
 If Landlord does not remediate such Hazardous Materials condition prior to the
Commencement Date, Tenant may, within thirty (30) days thereafter, cancel this
Lease by giving notice to Landlord and returning possession of the Leased
Premises to Landlord and, in such event, Tenant will thereafter be relieved of
all further liability under this Lease.




(d)

Definition.  For purposes of this Section, the term "Hazardous Materials" shall
mean any toxic or hazardous waste or substances (including asbestos and
petroleum products) which are regulated by applicable local, state or federal
environmental laws or regulations.





--------------------------------------------------------------------------------




26.

Condition of Property at Termination.

(a)

At the expiration or earlier termination of the Lease Term Tenant shall
surrender the Leased Premises, together with alterations, additions and
improvements then a part thereof, in good order and condition, except for the
ordinary wear and tear.  All furniture and trade fixtures installed in the
Improvements at the expense of Tenant, shall remain the property of Landlord.
 At the expiration of the Lease Term, the Tenant, at the option of the Landlord,
shall be responsible for demolition and removal of any improvements that the
Tenant has made during the Lease Term.




(b)

Landlord shall retain a first lien security interest in the furniture, fixtures,
equipment, ski lifts, skis and all other leased items set forth in the attached
exhibits and in all replacements of the aforesaid personalty and realty.
 UCC-1's shall be filed securing Landlord's interest which shall be a first lien
on the said personalty and realty.




27.

Holding Over.  In the absence of any written agreement to the contrary, if
Tenant should remain in occupancy of the Leased Premises after the expiration of
the Lease Term, it shall so remain as a tenant from month-to-month and all
provisions of this Lease applicable to such tenancy shall remain in full force
and effect, except that Annual Rent payable during such holdover tenancy shall
be one hundred twenty-five percent (125%) of the Annual Rent payable at the end
of the Lease Term.




28.

Signage.  Tenant shall have the right to place the maximum amount of exterior or
interior signage on the Property as may be permitted by applicable governmental
laws or ordinances.  Signage by Tenant will not interfere with Landlord
developments.




29.

Capital Expenditure Requirement.




(a)

Tenant shall build, install, place or erect improvements to the Property which
total a minimum of One Million Five Hundred Thousand Dollars ($1,500,000.00)
during the first three (3) years of the Lease Term, provided that Tenant has
made a total of Five Million Dollars ($5,000,000.00) of Improvements during the
first three (3) years under this lease and under a lease that Tenant has entered
into as of the date hereof between Tenant and Blue Ridge Real Estate Company.




(b)

Improvements for the purposes of 29(a) shall consist of chair lifts, snow-making
equipment, groomers, computer wiring, building renovations, new buildings and
ski facility maintenance equipment.




(c)

Security for the improvements to be installed under the terms of this paragraph
shall be set forth in the attached Escrow Agreement which is incorporated
herein.




30.

Excepted from Property.




(a)

Landlord shall, during the term of this Lease or any extension thereof, retain
the use of a real estate sales booth in the Ski Lodge.








--------------------------------------------------------------------------------

(b)

Landlord’s use of the excepted areas shall be three hundred sixty-five (365)
days per year and twenty-four (24) hours a day.




(c)

Landlord shall have full use of any restrooms on the Property for use by its
employees.










(d)

Landlord shall at its option maintain automatic teller machines (“ATMs”) at the
property, and bear the expenses of, and enjoy the profits of, said ATMs.




31.

Mechanics’ Liens.




(a)

Tenant covenants that it shall not (and has no authority to) create or allow any
encumbrance against the Property, or any part of any thereof or of Landlord’s
interest therein.




(b)

Tenant covenants that it shall not suffer or permit to be created, or to remain,
any lien or claim thereof (arising out of any work done or services, material,
equipment or supplies furnished for or at the request of Tenant or by or for any
contractor or subcontractor of Tenant, other than such furnished by Landlord)
which is or may become a lien upon the Property, or any part of any thereof or
the income therefrom or any fixture, equipment or similar property therein.




(c)

If any lien or claim shall be filed, Tenant shall within ten (10) days after the
filing thereof, cause the same to be discharged of record by payment, deposit,
bond or otherwise.  If Tenant shall fail to cause such lien or claim to be
discharged and removed from record within that period, then, without obligation
to investigate the validity thereof and in addition to any other right or remedy
Landlord may have, Landlord may, but shall not be obligated to, contest the lien
or claim or discharge it by payment, deposit, bond or otherwise; and Landlord
shall be entitled, if Landlord so decides, to compel the prosecution of an
action for the foreclosure of such lien by the lienor and to pay the amount of
the judgment in favor of the lienor with interest and costs.  Any amounts so
paid by Landlord and all costs and expenses, including attorney’s fees, incurred
by Landlord in connection therewith, together with interest at the Lease
Interest Rate from the respective dates of Landlord’s making of the payment or
incurring of the cost or expense, shall constitute Additional Rent payable by
Tenant under this Lease and shall be paid by Tenant to Landlord promptly on
demand.




(d)

Notwithstanding anything to the contrary in this Lease or in any other writing
signed by Landlord, neither this Lease nor any other writing signed by Landlord
shall be construed as evidencing, indicating, or causing an appearance that any
erection, construction, alteration or repair to be done, or caused to be done,
by Tenant is or was in fact for the immediate use and benefit of Landlord.
 Further, notwithstanding anything contained herein to the contrary, nothing
contained in or contemplated by this Lease shall be deemed or construed in any
way to constitute the consent or request on the part of Landlord for the
performance of any work or services or the furnishing of any materials for which
any lien could be filed against the





--------------------------------------------------------------------------------

Property or any part of any thereof, nor as giving Tenant any right, power, or
authority to contract for or permit the performance of any work or services or
the furnishing of any materials for which any lien could b filed against the
Property or any part of any thereof.




32.

Estoppel Statement.




(a)

Tenant from time to time, within ten (10) days after request by Landlord, shall
execute, acknowledge and deliver to Landlord a statement, which may be relied
upon by Landlord or any proposed assignee of Landlord’s interest in this Lease
or any existing or proposed mortgagee or ground lessor or purchaser of the
Property or any interest therein, certifying (i) that this Lease is unmodified
and in full force and effect (or that the same is in full force and effect as
modified and listing the instruments of modification); (ii) the dates to which
Minimum Rent and all other charges have been paid; (iii) whether or not Landlord
is in default hereunder or whether Tenant has any claims or demands against
Landlord (and, if so, the default, claim and/or demand shall be specified); (iv)
if applicable, that Tenant has accepted possession and has entered into
occupancy of the Property; (v) the Lease Commencement Date and the Termination
Date, and certifying as to such other matters as Landlord may reasonably
request.  Tenant acknowledges that any such statements so delivered by Tenant
may be relied upon by Landlord, any landlord under any ground or underlying
lease, or by any prospective partner, purchaser, mortgagee, lender, or any
assignee of any mortgage.




(b)

The failure of Tenant to execute, acknowledge and deliver to Landlord a written
instrument in accordance with the provisions of this Section 32 within the ten
(10) day period above provided shall constitute an acknowledgment by Tenant,
which may be relied upon by Landlord, or by any prospective purchaser,
mortgagee, lender, or any assignee or any mortgage that this Lease has not been
modified, supplemented or amended except as set forth in Landlord’s request, and
is in full force and effect (or in full force and effect as so modified,
supplemented or amended), that the Minimum Rent, Additional Rent and any other
charges arising hereunder have not been paid beyond the respective due dates
immediately preceding the date of such request, that Tenant has no right of
set-off or other defense to this Lease and of the truth of such other facts and
conditions as shall have been requested to be certified, and shall constitute,
as to any person entitled to rely as aforesaid, a waiver of any defaults which
may exist prior to the date of such request.  [Notwithstanding the foregoing,
Tenant’s failure to furnish such written instrument, within the time period
provided herein after Landlord’s request therefor, shall constitute a default
under this Lease.]




33.

Transfer of Existing Business Operations.




(a)

Landlord is the current operator of the Big Boulder Ski Resort.  Landlord has
available food and food related product inventory from its operation of the ski
resort as set forth on Exhibit “D” attached hereto, and made a part hereof.
 Tenant shall pay to Landlord on December 1, 2005, the sum of Eight Hundred
Twenty-nine and 29/100 Dollars ($829.29) for the acquisition of said inventory
set forth on Exhibit “D”, which purchase price shall be the lower of cost or
market value.








--------------------------------------------------------------------------------

(b)

Landlord is the current operator of the Big Boulder Ski Resort.  Landlord has
available retail sales  inventory from its operation of the ski resort as set
forth on Exhibit “E” attached hereto, and made a part hereof.  Tenant shall pay
to Landlord on December 1, 2005, the sum of Zero and 00/100 Dollars ($0.00) for
the acquisition of the equipment set forth on Exhibit “E”, which purchase price
shall be the lower of cost or market value.




(c)

For all ski equipment or other items (i.e., uniforms) ordered by Landlord for
the forthcoming ski season, Tenant shall attempt to release Landlord from the
obligations for said purchase and have assigned to Tenant such purchase
order(s).  If Tenant cannot accomplish the above, then Tenant shall pay Landlord
for all equipment ordered by Landlord for its ski facility which items were
ordered prior to the date of this Lease.  Payment to Landlord shall be within
five (5) days of receipt of the invoices due from Landlord to Tenant.




(d)

In the course of preparing the Big Boulder Ski Resort for the 2005-2006 season,
Landlord has incurred certain marketing expenses as set forth on Exhibit “F”
attached hereto, and made a part hereof.  Tenant shall pay to Landlord on
December 1, 2005, the sum of Zero and 00/100 Dollars ($0.00)  to reimburse
Landlord for the prepaid marketing expenses set forth on Exhibit “F”.




(e)

Landlord shall transfer to Tenant as part of this Lease all existing ski
equipment in Landlord's possession.




(f)

In course of preparing the Big Boulder Ski Resort for the 2005-2006 season,
Landlord has incurred certain insurance premiums as set forth on Exhibit “G”
attached hereto, and made a part hereof.  Tenant shall pay to Landlord on
December 1, 2005, the sum of Zero and 00/100 Dollars ($0.00) to reimburse
Landlord for the prepaid insurance premiums set forth on Exhibit “G”.




(g)

In the course of preparing the Big Boulder Ski Resort for the 2005-2006 season,
Landlord has incurred certain dues as set forth on Exhibit “H” attached hereto,
and made a part hereof.  Tenant shall pay to Landlord on December 1, 2005 the
sum of Two Thousand, One Hundred, Twenty and 70/100 Dollars ($2,120.70) to
reimburse Landlord for the prepaid dues set forth on Exhibit “H”.




(h)

Landlord, in preparation for the 2005-2006 ski season, has sold certain ski
packages (including banquet packages / food packages, as per the record of
bookings maintained at the sales office) and/or tickets and/or vouchers.  Said
packages, tickets and vouchers are more specifically set forth on Exhibit “I”
attached hereto, and made a part hereof.  Tenant agrees to honor at no cost to
Landlord and at no additional cost to the purchaser of said packages, tickets
and vouchers, the packages, tickets and vouchers set forth on Exhibit “I”, or
any rates quoted to Landlord's customers.




(i)

Tenant agrees that the ski packages or ticket prices advertised by Landlord for
the 2005-2006 ski season will be honored by Tenant, who shall not change, alter,
or increase ticket prices previously set by Landlord for the 2005-2006 ski
season.








--------------------------------------------------------------------------------

(j)

Landlord has leased certain equipment and has certain service contracts, more
particularly set forth on Exhibit “J” attached hereto, and made a part hereof.
 Tenant agrees to assume said leases and be solely responsible for and indemnify
Landlord from the obligations of said leases.  Tenant shall contact all of the
lessors of the leased equipment and service agreements as set forth on Exhibit
“J” and shall make reasonable efforts to have said leases and contracts assigned
to Tenant and Landlord released from all obligations under said leases or
contracts.




(k)

Landlord has engaged the rental of certain billboards for marketing purposes, as
more specifically set forth on Exhibit “K” attached hereto and made a part
hereof.  Tenant shall pay for and be responsible for the billboards for all
expenses incurred beginning December 1, 2005.  Tenant shall contact all of the
companies with which Landlord has contracts for billboard advertising as set
forth on Exhibit “K” and shall have said contracts assigned to Tenant and
Landlord released from all obligations under said contracts.  Tenant shall have
the use of only the billboards set forth in Exhibit “K”.




(l)

Tenant shall assume, at no cost to Landlord, the responsibility for and shall
honor all ski related gift certificates or vouchers or passes previously
purchased by customers of Landlord up to a maximum of Ten Thousand Dollars
($10,000.00) provided that Landlord will reimburse Tenant for fifty percent
(50%) of retail merchandise purchases made with the gift certificates, vouchers
or passes.




(m)

Landlord had, prior to entering into this Lease, agreed to an Arts and Crafts
Festival in October, 2005.  Landlord agrees to have assigned to Tenant all of
the obligations of Landlord under the said Agreement for the Arts and Crafts
Festival and shall be responsible for Landlord’s obligations under the terms of
that Agreement.  This event having already occurred, it is agreed that the
Tenant shall receive the revenues, and be responsible for the expenses thereof.




(n)

Tenant shall during the term of this Lease, and any renewals thereof,

maintain detailed records of all inspections for health and safety by any local,
state or federal agencies.  Copies of all safety inspections and health
inspections shall be forwarded to Landlord for their review within thirty (30)
days of receipt of same by Tenant.  All deficiencies in any report shall
immediately be corrected by Tenant.  Failure to correct any deficiency within
thirty (30) days of receipt of same by Tenant shall be a breach of this Lease.




(o)

Tenant shall at all times,  consider, and  will comply with all existing or
future safety recommendations of the National Ski Area Association and the
Pennsylvania Ski Area Association in regard to the operation, design and type of
equipment utilized by Tenant on the Property or any other recommendations for
operation, design, or otherwise affecting the use of the Property.




(p)

Landlord shall have the unlimited right to inspect the Property.  If in
Landlord’s reasonable opinion, the Property or any part thereof, needs repair,
maintenance or replacement, Tenant shall repair, service, maintain or replace
any portion of the Property so determined to be deficient by Landlord.





--------------------------------------------------------------------------------




(q)

Landlord currently operates and “800” number for its real estate sales and ski
operations.  Landlord and Tenant desire to keep that number in service until
April 30, 2006.  The cost of maintaining that number and the cost of the
employees to service that number (their wages and benefits) shall be borne by
Landlord and Tenant equally.  Landlord shall have the right to terminate the
phone number after April 30, 2006.  In the event that Landlord does not
terminate the phone number, then after April 30, 2006 Landlord shall be
responsible for all costs and expenses associated thereto.

  

(r)

Landlord currently has a website, jfbb.com.  Landlord shall assign the ownership
of the website to Tenant.  Tenant shall pay for the costs for the fees and
maintenance of this website.  Tenant shall have the right to use the website
subject to the approval of Landlord of all information relating to the real
estate operations of Landlord or its affiliates or subsidiaries Blue Ridge which
is placed on the website.  Until April 1, 2006, Landlord shall have an unlimited
right to link to said website for real estate purposes.




After April 1, 2006, Landlord shall have the unrestricted right, without charge,
to post a prominently displayed link on the homepage of said website for
Landlord or its affiliates or subsidiaries real estate operations and to
advertise on the web site or for any other purpose at no cost to Landlord.  Upon
termination of the Lease the website shall belong to Landlord and the
registration of the website shall be transferred to Landlord's name.




(s)

In the event that any employee of Peak is needed at any time for any
investigation, testimony, deposition, or otherwise, relating to any claim,
action or lawsuit against Landlord or any affiliate of Landlord, Tenant shall
make such employee of Tenant available to Landlord at no cost to Landlord at any
time requested by Landlord.




(t)

Tenant shall utilize only the name “Big Boulder” on its advertising and for the
ski facility.  No other name may be used to identify the ski facility except to
note that it is operated by Peak Resorts.




(u)

From November 1st through April 30 of every year of this Lease or any extension
or renewal thereof, Tenant shall be responsible for all snow clearing, ice
removal, placement of anti-skid material on all roads, parking areas, or
driveways currently maintained by Landlord and which in the future will be the
responsibility of Landlord to maintain (i.e. Road "C").  Tenant shall bill
Landlord for the services rendered above on a monthly basis at a cost to
Landlord no greater than the amount, on a per hour basis, paid by Kidder
Township for outside contractors for snow removal plus Tenant's cost for snow
melting materials.  Tenant shall indemnify and hold harmless Landlord for any
action or cause of action related to the above services.  Landlord may terminate
this provision of the Lease at any time upon ten (10) days notice to Tenant.




(v)

Any invoice or monies due for any item owed to landlord pursuant to the above
subparagraph will be paid by Tenant on December 1, 2005 or if the invoice or
monies due have not been provided to Tenant by landlord then payment shall be
due within ten (10) days of notification by Landlord to Tenant of the amount
due.  The provision of this paragraph applies to





--------------------------------------------------------------------------------

the Lease dated August 31, 2005.  The right to cure monetary defaults does not
apply to the provisions of this paragraph 33.




34.

Ski Passes.  Tenant shall provide to Landlord twenty-five (25) season passes and
five (5) daily passes per day for all facilities at the Property each year prior
to November 1st for each upcoming ski season.  Any of the passes shall include
use of lifts, lessons, ski equipment rental and snow tubing.  Each daily pass
shall be valid for one (1) day.  Any of the passes may be used by Landlord or
any of their employees, guests, or other third parties as they may desire.  All
passes will be good at both Jack Frost Ski Resort and Big Boulder Ski Resort.




35.

Subdivision.




(a)

Landlord is in the process of subdividing portions of its land for subdivisions
and Planned Residential Developments (hereinafter referred to as “Subdivisions”)
some of which are part of the land which is being leased herein, and part of it
is other lands adjoining the Property  being leased herein to Tenant.  Tenant
acknowledges that there are Subdivisions being prepared by Landlord and/or are
in the process of having infrastructure installed or erected on the Property for
said Subdivisions.  Further, Tenant acknowledges that the Landlord or its
affiliates may be the builder of some of the homes and/or buildings to be
constructed in said Subdivisions and may have non-affiliated companies or
individuals purchase lots and build homes and/or other structures in said
Subdivisions.  Further, Tenant acknowledges that there are numerous water,
sewer, storm water, utilities and other easements associated with said
Subdivisions that cross or will cross the Property being leased to Tenant.
 Tenant acknowledges that they have reviewed Landlord's development plans and
conceptual plans for Jack Frost National Golf Course, Jack Frost Golf Course
PRD, Jack Frost Ski PRD, Boulder Lake Village Subdivision, Lake Shore
Subdivision, Round Pond Subdivision, Pheasant Run and Slope Side Subdivision and
agrees that said plans and developments do not interfere with Tenant's ski
operations.   Therefore, Tenant agrees as follows:




(1)

Landlord shall have the right and easements at any time during the term of this
Lease, or any extensions thereof, to enter the Property being leased to Tenant
and to have ingress, egress and regress for the purposes of access or
construction of any structures, improvements, roads, utilities, storm water
facilities or other subdivision or PRD improvements to be erected in, or under
the Property for the Subdivisions of Landlord or any future Subdivisions
developed whether adjacent to the Property or not and to install the
infrastructure or have others install the infrastructure for the benefit of said
Subdivisions, provided that such location or use of the easement does not
interfere with Tenant’s operation of a ski facility.




(2)

Landlord shall have the right to install upon the Property being leased to
Tenant water, sewer, and utility lines and storm water controls for the purposes
of the benefit of said Subdivisions.  The expense for the construction of said
water lines, sewer lines, utility lines, and storm water controls shall be the
responsibility of Landlord provided that such location does not interfere with
Tenant’s operation of a ski facility.




(3)

Landlord shall have the right to erect upon the Property being leased to Tenant
any water towers, wells, storm water controls, water lines, sewer lines, which





--------------------------------------------------------------------------------

structures or equipment may permanently reside on or under the Property leased
to Tenant, provided that such location does not interfere with Tenant’s
operation of a ski facility.  Landlord hereby reserves for itself, its
customers, tenants, subtenants, licensees, grantees, successors and assigns, for
the length of this lease or any renewal thereof, an easement for the withdrawal
of water from the wells now located on the Property or to be installed on the
Property leased to Tenant or which in the future may be located on the Property.




(4)

Tenant agrees that all restrictions and requirements for all Subdivisions as
imposed by Kidder Township, Pennsylvania Department of Environmental Protection,
Carbon County Planning Commission, Delaware River Basin Commission, or any other
federal, state or local governmental agency necessary for the completion,
erection, or installation of improvements or structures within said Subdivisions
which are a burden on the Property leased to Tenant shall be permitted by Tenant
to be installed, erected or placed upon the Property being leased to Tenant, all
of which shall be at the cost of Landlord.




(5)

Tenant shall not interfere with the installation, erection, placement, use,
repair, maintenance or replacement of any of the aforesaid structures,
equipment, water lines, sewer lines, utility lines, storm water controls, by
Landlord on the Property, provided that such installation, erection, placement,
use, repair, maintenance or replacement does not interfere with the Tenant’s
operation of a ski facility.




(6)

Landlord shall have the right to construct access area (paths, walkways, ski
paths, alleyways, cart path, ski runs, etc.) from its Subdivisions across,
through and over the Property leased to Tenant some of which are  to provide
access to the Tenant’s Buildings and ski slopes, all of which access areas shall
be maintained by Tenant.  The location of such access areas shall be mutually
agreed upon by Landlord and Tenant.  The cost for construction of these access
areas shall be paid by Landlord or their successors or assigns. All liability
for these access areas after construction by Landlord shall be borne solely by
Tenant.  Tenant shall be responsible for snow-making for the access points to
the Ski Area from the subdivisions during ski season to permit the residents of
Landlord's developments to ski on and off the access ways from their
developments for the portion of the access way on the Leased Premises, provided,
however, Tenant shall only be obligated to use the then existing snow making
equipment and shall be under no obligation to purchase additional snow making
equipment for this purpose.




(7)

A portion of the Leased Premises, as shown on Exhibit "O" (the "Boulder Lake
Village PRD Area"), is intended by Landlord to be a portion of the Boulder Lake
Village PRD project being developed by Landlord.  That project will include one
or more condominiums and planned communities.  Landlord shall have the right to
create such projects and condominiums communities and planned communities and to
include the PRD Area as part of such community or communities.  Landlord may
cause the PRD Area to be one or more units (or a portion thereof) of such
communities, ownership of which unit shall initially remain in Landlord.  When
such communities are created, if required by Landlord, Tenant shall execute an
amendment to this Lease confirming that the PRD Area that is a portion of the
Leased Premises shall be such unit.  Tenant shall cause its liability insurance
policies, as described in Paragraph 6 (a), to name, in addition to Landlord, the
applicable condominium and homeowners' associations





--------------------------------------------------------------------------------

as additional insureds, and Tenant shall indemnify and hold harmless Landlord
and those associations for any claims or damages resulting from Tenant's
operations, whether or not insured.




(b)

Tenant shall have the right to remove water from ponds or streams on the
Property for the purposes only of making snow subject to all federal, state and
local governmental rules and regulations including Delaware River Basin
Commission .




(c)

Landlord, their successors or assigns, shall have the right to provide treated
water from Landlord’s sewage treatment plant for snow making to Tenant who shall
accept such treated water and utilize it for snow making purposes.




(d)

All wells on the Leased Premises shall remain the property of Landlord for
Landlord's use.  Upon central water being available to Tenant, Tenant shall
connect to said central water system at Tenant's sole cost and expense.  Until
such central water system is available for Tenant's hookup Tenant shall use the
existing wells for drinking water.




(e)

A pump house exists on the property of Landlord.  The pump house provides pumps
for water removal for snow-making for the Leased Premises.  The Tenant shall
maintain its own pumps for water removal and its own electric meter for the
pumps.  Tenant shall be solely responsible for the repair, replacement and
maintenance of all water lines on the Property, whether used by Tenant or
Landlord, or its subsidiaries, affiliates or assigns, unless it  is caused by
Landlord, or its affiliates, negligence.  Tenant shall also be solely
responsible for the repair, replacement and maintenance of the pump house.
 Tenant shall be solely responsible for obtaining and preparing all information
necessary for all reports to be submitted pertaining to water withdrawal from
Big Boulder Lake or any other water source.




(f)

Landlord, its agents, successors or assigns, shall have full access to any water
lines or water pumps on the Property leased to Tenant at any time.




(g)

Landlord reserves an unlimited easement or right of access on the  Property to
lay, re-lay, install, inspect, operate, maintain, repair, alter, remove, renew,
replace, add and keep any water or sewer lines in, over, under, upon and across
the Property for the benefit of Landlord and adjacent landowners and
Subdivisions, provided that these encumbrances do not interfere with the
Tenant’s operation of a ski facility.




(h)

Some of the current parking for the Leased Property is on lands of the Landlord
or future Planned Communities or Condominium Projects.  Tenant shall have the
right to utilize those parking areas designated by Landlord until such time as
Landlord notifies Tenant not to utilize such parking areas.  Tenant shall be
responsible to insure, repair and maintain such parking areas on the property of
Landlord.  All new areas for parking for Tenant on Tenant’s Leased Property
shall be Tenant’s responsibility to repair, insure and maintain.  




Landlord shall, at no cost to Landlord, its licensees, tenants, guests or
assigns, have the right, during non-ski season periods, to utilize the parking
areas of Tenant.   








--------------------------------------------------------------------------------

Tenant acknowledges and agrees that Landlord, for itself, its grantees,
successors or assigns shall have an easement and a right to access, create,
erect, improve, and install roadways through the existing parking areas of the
Big Boulder Ski Resort to provide access and use to its Lake Shore development,
Slope Side development and other future developments now or when such
developments are created.  Landlord shall not be responsible for replacing any
parking spaces or parking areas currently in existence as a result of the
creation, installation, improvement or erection of such roadways.  Landlord
shall further have full authority to install, at its expense, all traffic
control devices as required by Kidder Township or any other governmental agency
or as determined by Landlord to direct or control traffic on the said streets or
through the parking lots on the Property.




(i)

The term “road” or “roadways” utilized anywhere in this Lease shall include any
storm water facilities associated with the construction of said roads or
roadways and any traffic control devices or signs on or for said roads or
roadways.




(j)

All roadways, whether existing now or created, erected or installed in the
future within the Leased Premises shall be for use by the public or by the
residents of any development and shall be repaired, replaced, and maintained by
Tenant including snow removal and anti-skid materials.  The cost of the repair,
maintenance and snow removal shall be shared between Tenant and any future
subdivisions in accordance with Road Maintenance Agreements to be agreed upon
between the parties.  The current percentage of Tenant's responsibility is
sixty-five percent (65%) of the costs.




(k)

(1)

All permits for the withdrawal of water for snow-making purposes shall remain
with Landlord.  Tenant shall be responsible to reimburse Landlord for all labor,
employee benefits, materials, permit fees, supplies or other costs and expenses
required to monitor and submit the necessary reports for the water withdrawal
permits.  Tenant shall provide all information and monitoring of water
withdrawal required by Landlord to maintain said permits.  

(2)

Tenant shall read elapsed time meters daily at the same time each and every day,
and shall inspect the monitoring pipe, and make sure that it is full.  If it is
not full, Tenant shall cease snow-making and all water withdrawals.  Tenant
shall provide all documentation requested by Landlord regarding water monitoring
and water withdrawals.  Landlord does not guarantee the availability of water
for snow making.




(l)

Throughout the Leased Premises are non-public access roads.  Tenant shall repair
and maintain all said access roads on the Leased Premises including snow
removal.  Landlord, at anytime, shall have full rights on ingress, egress and
regress over, upon and through said access roads.  No access road shall be
terminated or blocked without Landlord's prior written permission which may be
withheld at its sole discretion.




(m)

Tenant acknowledges that Tenant has reviewed the existing Mt. Union cell tower
lease and Tenant agrees to be responsible for all lease payments due Mt. Union.




(n)

Landlord reserves the right at any time and from time to time to remove,
relocate, or demolish existing facilities including but not limited to
underground storage tanks,





--------------------------------------------------------------------------------

buildings, garages, concrete pads, parking areas, or existing equipment attach
to a building or inground.  Landlord shall restore or replace such equipment,
buildings or facilities on the Leased Premises or shall provide additional area
adjacent to the Leased Premises to the Tenant in size or value to that which is
removed.  Any buildings that are removed or demolished shall be replaced with
buildings of a similar value except that Landlord shall have the unrestricted
right without the requirement of replacement or reimbursement, to demolish the
flightline building.  Further, if Landlord shall decide to remove or demolish
the Maintenance and Ski Patrol Building on the Property then Landlord shall pay
to Tenant $500,000.00, as adjusted by the percentage of increase in the CPI in
effect as of the date of  this Agreement and the first day of the month in which
Landlord demolishes the Maintenance and Ski Patrol Building, which shall
compensate Tenant for all costs for a new building, moving expenses, equipment,
survey, land development costs, engineering fees, attorneys fees, and all other
costs and expenses associated in any way with Landlord taking and demolishing of
the Maintenance and Ski Patrol Buildings.  Landlord shall be responsible for
obtaining the land development approvals.  The costs, fee and expenses incurred
by Landlord including legal and engineering fees for obtaining said approvals
shall be deducted by Landlord from the amount due Tenant above.




(o)

Further, Landlord reserves the right at any time and from time to time to
provide landscaping or screening including the erection of fences, barriers,
earthen or other type of mounds to screen any structure, facility or equipment
of Tenant at any location on the Leased Premises.




(p)

Tenant's heavy equipment (over 20 tons), construction equipment or groomers
shall not be permitted to enter upon any entrance road to any development of
Landlord's or upon Big Boulder Drive except for snow removal.




(q)

Tenant shall be solely responsible for the removal of sediment in Big Boulder
Lake adjacent to Tenant's parking area.  Removal of the sediment shall be done
on at lease an annual basis.  Tenant shall also be responsible for controlling
water runoff through its parking lots to control water quality and water runoff
into Big Boulder Lake.




36.

Liquor License.




(a)

Landlord is the owner (through its affiliates) of Liquor License No. R-19715
(hereinafter “License”).




(b)

Tenant shall form a Pennsylvania corporation, BBJF LQ, INC., which shall be a
wholly owned subsidiary of Tenant (hereinafter “Corporation”).




(c)

Landlord agrees to transfer and assign to Corporation for One Dollar ($1.00) all
of Landlord’s right, title and interest in and to the License for use only at
the Property in accordance with the rules and regulations of the Pennsylvania
Liquor Control Board (hereinafter referred to as the “PLCB”) and to execute in
connection therewith all papers and documents and to provide such information as
required by the PLCB in connection with the transfer.








--------------------------------------------------------------------------------

(d)

Corporation agrees to purchase and accept the License for use only at the
Property in accordance with the rules and regulations of PLCB and to execute in
connection therewith all papers and documents and to provide such information as
required by the PLCB in connection with the transfer.




(e)

All of the stock of Corporation shall be pledged to Landlord as security for the
return of the License upon the termination of this Lease for any reason.




(f)

The License may not be assigned, escrowed, encumbered in any manner, sold,
transferred or conveyed except to Landlord or designee.




(g)

Tenant shall utilize and pay Landlord’s attorney to represent Corporation in the
transfer of the License.




(h)

Corporation shall have a Board of Directors of no more than three (3) members,
one (1) of whom shall be appointed by Landlord and may not be removed by
Corporation’s shareholders.




(i)

Tenant and Corporation, at the termination of this Lease thereof, upon breach of
this Lease, shall, for no monetary or other consideration, and as part of the
terms of this Lease, transfer to Landlord, or its successors or assigns, the
License.




(j)

Tenant and Corporation do hereby grant to Landlord a security interest in
License and agree they will execute all necessary documents, including but not
limited to an irrevocable power of attorney to transfer said License back to
Landlord upon termination of this Lease, or upon any event of default or breach
of this Lease as defined herein, and further will perfect Landlord’s security
interest in the License.  The requirements of Landlord for the signing of any
document to secure Landlord’s interest in the License may be at any time during
this Lease, or after the termination of the Lease.




(k)

Tenant and Corporation shall cooperate in the transfer of the License to
Landlord upon termination or default of the Lease for any reason.  No payment
shall be made to Tenant or Corporation for the transfer of the License to
Landlord.




(l)

Tenant shall have Corporation’s shareholders pledge all of their stock
irrevocably to Landlord to hold as security for the transfer of the License.  No
officers, directors, or shareholders may be added to the initial officers,
directors, and shareholders without the prior written consent of Landlord, which
in its sole discretion, may be denied.  The initial officers and directors of
the Corporation must be approved by Landlord.




(m)

All of the terms, conditions, covenants and warranties set forth in the stock
pledge and Security Agreement attached as Exhibit “M” to be signed by
Corporation shall be an obligation and covenant by Tenant and are incorporated
into this Lease.




(n)

Pending the transfer of the License to Corporation all operations and sales of
liquor shall be done under the control of Landlord, on the account and to the
benefit of





--------------------------------------------------------------------------------

Landlord, and Tenant give permissive use/leave to Landlord to continue operating
pursuant to a management agreement between Landlord and Corporation of even
date.







(o)

Tenant shall be solely responsible for correcting all citations by the PLCB from
December 1, 2005, until the re-transfer of the License to Landlord.  Any
violation not corrected within sixty (60) days of PLCB citation, or such lesser
time as determined by PLCB, shall then constitute a breach of this Lease and an
Event of Default.




(p)

Corporation shall maintain Liquor Liability Insurance in an amount of no less
than One Million and 00/100 ($1,000,000.00) Dollars, which insurance shall name
Landlord as an additional insured.




(q)

Tenant and Corporation shall pay for and renew the License annually and provide
notice of such renewal by August 1 of each year.




(r)

If Tenant or Corporation is in breach of this Lease for failure to comply with
PLCB rules and regulations, failure to pay when due and License renewal fees; or
receives a third PLCB citation for any reason, Landlord shall have the remedy,
in addition to all other remedies provided for herein, for said breaches of this
Lease to require the transfer of the License to Landlord who will then be free
to transfer, sell or assign the License to any person, corporation or other
entity, and Tenant shall thereafter be obligated to continue to pay the same
rent and additional rent then in effect.




(s)

Tenant and Corporation shall be responsible to pay all of the transfer costs to
transfer the License to Tenant and to transfer the License back to Landlord or
its designee.  Transfer costs shall include all of Landlord’s attorney’s fees,
accountant fees and PLCB fees.




(t)

Tenant will keep current all taxes due the Commonwealth of Pennsylvania
including but not limited to corporate taxes, sales taxes and income taxes.




(u)

Tenant will immediately notify Landlord of any contact from the Pennsylvania
Liquor Control Board or any police agency which effects the enforcement of rules
or regulations of the Pennsylvania Liquor Control Board.




37.

Right of First Refusal.  Tenant shall have a right of first refusal for the Land
described in Exhibit “A”.  If Landlord agrees to sell the Land and enters into
an Agreement of Sale for said Land, Tenant shall be provided a copy of said
Agreement of Sale and shall have fifteen (15) days from the receipt of said
Agreement to exercise its right to acquire the Land upon the same terms and
conditions as set forth in the Agreement of Sale.  If the Tenant notifies the
Landlord of its intention to exercise its right of first refusal with respect to
the Land, its notice, together with the underlying proposed Agreement of Sale,
shall constitute an Agreement of Sale between Landlord and Tenant and the Tenant
shall proceed to closing under the terms of the Agreement of Sale.  If the
Tenant notifies the Landlord in writing that it shall not purchase the Land, or
if Tenant has not notified the Landlord of its decision to purchase within the
fifteen (15) days of receipt of the offer, then Tenant shall have waived its
right of first refusal for any





--------------------------------------------------------------------------------

and all subsequent offers to purchase the Property. This right of first refusal
of Tenant shall not apply to any sale to any affiliate of Landlord or to any
majority shareholder of Landlord.  This right of first refusal shall end and be
null and void upon the termination of this Lease by either Landlord or Tenant or
upon the end of the Lease.




38.

Notices.  All notices, demands and other communications required or permitted to
be given under this Lease shall be in writing and shall be deemed to be given
when delivered (or, if delivery is refused, on the date delivery was attempted)
if sent by recognized overnight courier, or upon three (3) business days after
deposit in the U.S. Mail if sent by certified or registered mail, postage
prepaid.  All notices shall be addressed to Landlord and to Tenant at the
following address:




Tenant:

JFBB Ski Areas, Inc.

409 Hidden Valley Drive

Wildwood, Missouri 63025

Attn:

Stephen Mueller




with copy to:

Helfrey, Simon & Jones, P.C.

120 S. Central Ave., Suite 1500

St. Louis, MO  63105

Attn:

David L. Jones, Esq.

Fax:

(314)

725-9100




Landlord:

Big Boulder Corporation

Box 707

Blakeslee, PA  18610

ATTN:  Eldon D. Dietterick







with copy to:

Shulman, Shabbick & Ettinger

1935 Center Street

Northampton, PA  18067

ATTN:  David B. Shulman, Esquire




or to any subsequent address which Landlord or Tenant shall designate in writing
for such purpose.  




39.

Guaranty

Peak Resorts, Inc. and BBJF LQ, Inc. hereby unconditionally guarantees to
Landlord the due performance including but not limited to, the prompt payment
when due of all of Tenant's liabilities, rental and obligations to Landlord.
 This shall be an unlimited and continuing guaranty secured by a separate
guaranty of Peak Resorts, Inc. and BBJF LQ, Inc.  securing all of the
obligations of Tenant.





--------------------------------------------------------------------------------




40.

Cross Agreements.




Tenant is entering into this Lease simultaneously with Tenant entering into a
similar Lease of Tenant with Blue Ridge Real Estate Company.  Any default by
Tenant of any of its obligations under its Lease with Blue Ridge Real Estate
Company shall constitute and be a default of the terms of this Lease with
Landlord.

  




41.

Partial Invalidity.  If any term, covenant or condition of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease or the application of such
term, covenant or condition to persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby and each
term, covenant, or condition of this Lease shall be valid and be enforced to the
fullest extent permitted by law.  




42.

Notice to Quit.

Tenant waives the right to any notice to remove or quit as may be specified in
the Pennsylvania Landlord and Tenant Act of April 6, 1951, as amended, or any
similar successor. provision of law, and agrees that fifteen (15) days notice
shall be sufficient in any case where a longer period may be statutorily
specified.




43.

Entire Agreement-Applicable Law.  This Lease, the exhibits and amendments or
addendums, if any, attached hereto and forming a part hereof, set forth all the
covenants, promises, agreements, conditions, provisions and understandings
between Landlord and Tenant concerning the Leased Premises and there are no
covenants, promises, agreements, conditions, provisions or understandings,
either oral or written, between them other than are herein set forth.  No
alteration, amendment, change or addition to this Lease shall be binding upon
Landlord or Tenant unless reduced to writing and signed by each party.  This
Lease shall be governed by and construed in accordance with the laws of the
State in which the Leased Premises are located.




44.

Successors and Assigns.  The conditions, covenants and agreements contained in
this Lease shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, executors, administrators, successors and assigns.
 The covenants contained herein shall be deemed to be covenants running with the
Property and the Leased Premises and shall be binding upon all owners, users and
occupants of such land for so long as this Lease remains in effect.  The
restrictions, benefits and obligations under this Lease shall be deemed to
create mutual and reciprocal benefits and servitudes upon the Property and the
Leased Premises, which shall run with and against said property and be a benefit
and burden thereon, except that said restrictions, benefits and obligations
shall cease and be of no further force or effect after the termination of this
Lease.




45.

Notice of Lease.  The parties shall, promptly upon the request of either,
execute and deliver a Notice of Lease which Tenant shall, at its sole expense,
cause to be recorded in the Recorder of Deeds Office within ten (10) days
following execution thereof and returned to Tenant within ten (10) days after
the receipt of the recorded memorandum from the Recorder of Deeds.





--------------------------------------------------------------------------------




46.

Broker's Representation.  Landlord represents that it dealt with no broker or
brokers and Tenant represents that it dealt with no broker or brokers in
connection with the negotiation, execution and delivery of this Lease.  Landlord
and Tenant shall, and do hereby, indemnify and save the other harmless from and
against any losses, damages, penalties, claims or demands of whatsoever nature
arising from a breach of its foregoing representation including, without
limitation, reasonable attorneys' fees and expenses.  The representations and
indemnifications set forth in this Section shall survive the cancellation or
termination of this Lease.




47.

Estoppel Certificates.  Within twenty (20) days after request by either party,
the other party shall execute and deliver to the requesting party a written
certificate as to the status of this Lease, any existing defaults, the status of
the payments and performance of the parties required hereunder and such other
information that may be reasonably requested.




48.

Captions and Definitions.  Marginal captions of this Lease are solely for
convenience of reference and shall not in any way limit or amplify the terms and
provisions thereof.  The necessary grammatical changes which shall be required
to make the provision of this Lease apply  (a) in the plural sense if there
shall be more than one Landlord and  (b) to any landlord, which shall be either
a corporation, an association, a partnership or an individual, male or female,
shall in all instances be assumed as though in each case fully expressed.  




49.

Survival.  Unless otherwise provided, upon the termination of this Lease under
any of the Sections hereof, the parties hereto shall be relieved of any further
liability hereunder except as to acts, omissions or defaults occurring prior to
such termination.




50.

Closing Conditions.  




(a)

Tenant's Closing Conditions.  Tenant's conditions precedent to the effectiveness
of this Lease shall be as follows:




(1)

Delivery of Non-Disturbance Agreement.  It is a condition precedent to Tenant's
obligations under this Lease that on the Commencement Date  (i) Tenant shall
have received from any lender to Landlord a duly executed and acknowledged
agreement in form reasonably acceptable to Tenant, and in form suitable for
recording, whereby such lender agrees that such lender shall consent to this
Lease and warrant that Tenant's possession and right of use under this Lease in
and to the Leased Premises shall not be disturbed by such holder unless and
until Tenant shall breach any of the provisions hereof and this Lease or
Tenant's right to possession hereunder shall have been terminated in accordance
with the provisions of this Lease, and  (ii) such  agreement shall be recorded
against the Property.  




(2)

Assignment of Agreements. Except as Set Forth in Schedule 1, it is a condition
precedent to Tenant's obligations under this Lease that on the Commencement Date
Landlord shall assign to Tenant, by assignment documents in form reasonably
acceptable to Landlord and Tenant, all permits, licenses, contracts, warranties
and other intangible rights affecting the Property as provided on Exhibit "P".
 Such assignments shall provide an





--------------------------------------------------------------------------------

undertaking of Landlord to indemnify, defend and hold Tenant harmless from and
against any damage, claim or other liability arising out of the assigned
agreements prior to the Commencement Date, and an undertaking of Tenant to
indemnify, defend and hold Landlord harmless from and against any damage, claim
or other liability arising out of the assigned agreements following the
Commencement Date.  




51.

Force Majeure.  If there shall occur any strikes, lockouts or labor disputes,
inability to obtain adequate sources of energy, labor or material or reasonable
substitutes, acts of God, governmental restrictions, regulations, orders,
guidelines or programs, enemy or hostile governmental action, riot, civil
commotion, fire or other casualty or any other conditions, whether similar or
dissimilar to those enumerated above, which are beyond the reasonable control of
any party to this Lease and not due to the fault or negligence of such party or
financial inability to perform, these conditions shall be deemed “unavoidable
delays”.  If either party shall, as a result of any unavoidable delay, fail to
punctually perform any obligation specified in this Lease (other than the
payment of money), then such failure shall not be deemed a breach or default and
the applicable time periods in which to perform shall be extended, but only to
the extent reasonable to account for the unavoidable delay.




52.

Choice of Law.  This Lease has been executed and delivered in the Commonwealth
of Pennsylvania and shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania.  Any action brought to enforce or interpret this
Lease shall be brought in the Court of Common Pleas of Carbon County,
Pennsylvania.  Should any provision of this Lease require judicial
interpretation, it is agreed that the court interpreting or considering same
shall not apply the presumption that the terms hereof shall be more strictly
construed against a party by reason of the rule or conclusion that a document
should be construed more strictly against the party who itself or through its
agent prepared the same.  It is agreed and stipulated that all parties hereto
have participated equally in the preparation of this Lease and that legal
counsel was consulted by each responsible party before the execution of this
Lease.




53.

No Joint Venture.  This Lease shall create only the relationship of Landlord and
Tenant between Landlord and Tenant and no estate shall pass out of Landlord.
 Nothing herein is intended to be construed as creating a joint venture or
partnership relationship between the parties hereto.




54.

Waiver of Jury Trial.  It is mutually agreed by and between Landlord and Tenant
that they hereby waive trial by jury in any action proceeding or counter-claim
brought by either of the parties hereto against the other on any matter
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Property
or claim of injury or damage.








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and

year first above written.

LANDLORD

WITNESS:

BIG BOULDER CORPORATION










/s/ Christine A. Liebold



By:  /s/ Eldon D. Dietterick








       Eldon D. Dietterick




Its:  Executive Vice President and Treasurer







TENANT

WITNESS:

JFBB SKI AREAS, INC.










 /s/ D. Grenier



By:  /s/ Stephen Mueller








        Stephen Mueller




Its:  Vice President









CORPORATION




BBJF LQ, INC.




By: /s/ Stephen Mueller

 



       Stephen Mueller




Its: Vice President












GUARANTOR




PEAK RESORTS, INC.




By: /s/ Stephen Mueller

 



       Stephen Mueller




Its: Vice President













--------------------------------------------------------------------------------

EXHIBIT A











--------------------------------------------------------------------------------

GUARANTY




KNOW ALL MEN, that




For value received, in consideration of the sum of One  Dollar ($1.00) paid by
BLUE RIDGE REAL ESTATE COMPANY ("Landlord") to the undersigned, receipt of which
is hereby acknowledged, and in consideration for, and as any inducement to
Landlord entering into the foregoing Lease, between Landlord and JFBB Ski Areas,
Inc. ("Tenant"), the undersigned, jointly and severally, for itself and its
successors, successors in interests and assigns, guarantees to Landlord, its
successors, successors in interest and assigns, the full and faithful
performance by Tenant of Tenant's covenants and promises under said Lease.  The
undersigned also guarantees the payment of all costs, attorney's fees and other
expenses incurred by Landlord in enforcing such performance.  The undersigned
waived notice of nonpayment or proof of notice or demand.




The validity of this Guaranty and the obligations of the undersigned under this
Guaranty shall not be terminated, affected or impaired by reason of Landlord's
assertion against Tenant of any of Landlord's rights or remedies under the
Lease.




Landlord may, without notice to the undersigned, modify the Lease with Tenant
and grant extensions of concessions to Tenant with respect to the Lease without
affecting the liability of the undersigned under this Guaranty.  The liability
of the undersigned shall continue in full force and effect during any extension,
option or renewal terms of this Lease.  The undersigned guarantees the payment
of all holdover rent, and any costs or expenses uncured by Landlord resulting
from Tenant's holdover beyond the termination of the Lease.




The liability of the undersigned is primary and may be enforced by Landlord
before or after proceeding against Tenant and shall not be subject to deduction
for any claim of offset, counterclaim or defense which Tenant may have against
Landlord.  Actions to enforce this Guaranty may be brought successively against
one or both of the undersigned jointly or severally and against one without
impairing or affecting the right of Landlord against the other.  This Guaranty
is a guarantee by the undersigned of payment, not collection.




The undersigned waived notice of acceptance of this Guaranty.  The word
"undersigned" as used herein refers to the signer hereof, its respective
successors, legal representatives and assigns.




Dated  12/1/05



GUARANTOR






PEAK RESORTS, INC.







By:/s/ Stephen Mueller






Name

Stephen Mueller









Title:Vice President










--------------------------------------------------------------------------------




BBJF LQ, INC.







BY:/s/ Stephen Mueller

 



Name

Stephen Mueller









Title:

Vice President








